Exhibit 10.2
CUSIP NO.                     
REVOLVING CREDIT AND TERM LOAN AGREEMENT
dated as of
October 25, 2010
among
DUNCAN ENERGY PARTNERS L.P.
The Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
CITIBANK, N.A., DNB NOR BANK ASA and THE ROYAL BANK OF SCOTLAND PLC
as Co-Syndication Agents
SCOTIA CAPITAL, BARCLAYS BANK PLC and
MIZUHO CORPORATE BANK, LTD.
as Co-Documentation Agents
 
WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC.,
DNB NOR MARKETS, INC. and RBS SECURITIES, INC.
as Joint Lead Arrangers and Joint Book Runners
3-Year $850,000,000 Senior Unsecured Revolving Credit Facility
3-Year $400,000,000 Senior Unsecured Term Loan Facility





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    22  
SECTION 1.03. Terms Generally
    22  
SECTION 1.04. Accounting Terms; GAAP
    23  
 
       
ARTICLE II The Credits
    23  
 
       
SECTION 2.01. Commitments
    23  
SECTION 2.02. Loans and Borrowings
    24  
SECTION 2.03. Requests for Revolving Borrowings
    24  
SECTION 2.04. Reserved
    25  
SECTION 2.05. Swingline Loans
    25  
SECTION 2.06. Letters of Credit
    26  
SECTION 2.07. Funding of Borrowings
    31  
SECTION 2.08. Interest Elections
    31  
SECTION 2.09. Termination and Reduction of Commitments
    32  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    33  
SECTION 2.11. Prepayment of Loans
    34  
SECTION 2.12. Fees
    34  
SECTION 2.13. Interest
    35  
SECTION 2.14. Alternate Rate of Interest
    37  
SECTION 2.15. Illegality; Increased Costs
    37  
SECTION 2.16. Break Funding Payments
    38  
SECTION 2.17. Taxes
    39  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    42  
SECTION 2.20. Separateness
    43  
SECTION 2.21. Defaulting Lenders
    43  
 
       
ARTICLE III Representations and Warranties
    45  
 
       
SECTION 3.01. Organization; Powers
    45  
SECTION 3.02. Authorization; Enforceability
    46  
SECTION 3.03. Governmental Approvals; No Conflicts
    46  
SECTION 3.04. Financial Condition; No Material Adverse Change
    46  
SECTION 3.05. Litigation and Environmental Matters
    46  
SECTION 3.06. Compliance with Laws
    47  
SECTION 3.07. Investment and Holding Company Status
    47  
SECTION 3.08. Taxes
    47  
SECTION 3.09. ERISA
    47  
SECTION 3.10. Disclosure
    47  
SECTION 3.11. Subsidiaries
    47  
SECTION 3.12. Margin Securities
    47  
 
       
ARTICLE IV Conditions
    48  
 
       
SECTION 4.01. Effective Date
    48  
SECTION 4.02. Each Credit Event
    49  

i



--------------------------------------------------------------------------------



 



         
ARTICLE V Affirmative Covenants
    49  
 
       
SECTION 5.01. Financial Statements and Other Information
    50  
SECTION 5.02. Notices of Material Events
    50  
SECTION 5.03. Existence; Conduct of Business
    51  
SECTION 5.04. Maintenance of Properties; Insurance
    51  
SECTION 5.05. Books and Records; Inspection Rights
    51  
SECTION 5.06. Compliance with Laws
    51  
SECTION 5.07. Use of Proceeds and Letters of Credit
    51  
SECTION 5.08. Environmental Matters
    51  
SECTION 5.09. ERISA Information
    52  
SECTION 5.10. Taxes
    52  
 
       
ARTICLE VI Negative Covenants
    52    
SECTION 6.01. Indebtedness
    52  
SECTION 6.02. Liens
    53  
SECTION 6.03. Fundamental Changes
    53  
SECTION 6.04. Investment Restriction
    54  
SECTION 6.05. Restricted Payments
    54  
SECTION 6.06. Restrictive Agreements
    54  
SECTION 6.07. Financial Condition Covenants
    55  
SECTION 6.08. Asset Dispositions
    56  
SECTION 6.09. Affiliate Transactions
    57  
 
       
ARTICLE VII Events of Default
    58  
 
       
ARTICLE VIII The Administrative Agent
    60  
 
       
ARTICLE IX Miscellaneous
    62  
 
       
SECTION 9.01. Notices
    62  
SECTION 9.02. Waivers; Amendments
    64  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    65  
SECTION 9.04. Successors and Assigns
    66  
SECTION 9.05. Survival
    69  
SECTION 9.06. Counterparts; Integration; Effectiveness
    69  
SECTION 9.07. Severability
    70  
SECTION 9.08. Right of Setoff
    70  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    70  
SECTION 9.10. Waiver of Jury Trial
    71  
SECTION 9.11. Headings
    71  
SECTION 9.12. Confidentiality
    71  
SECTION 9.13. Interest Rate Limitation
    72  
SECTION 9.14. Liability of General Partner
    72  
SECTION 9.15. USA Patriot Act Notice
    72  
SECTION 9.16. No Advisory or Fiduciary Responsibility
    72  
SECTION 9.17. Existing Credit Facility
    73  

ii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 2.01 — Revolving Credit Commitments and Term Loan Amounts
Schedule 3.05 — Disclosed Matters
Schedule 3.11 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.09 — Affiliate Agreements
EXHIBITS:
Exhibit A — Form of Assignment and Acceptance
Exhibit B-1 — Form of Revolving Borrowing Request
Exhibit B-2 — Form of Term Loan Borrowing Request
Exhibit C — Form of Interest Election Request
Exhibit D-1 — Form of Opinion of Stephanie Hildebrandt, in-house counsel for
Borrower
Exhibit D-2 — Form of Opinion of Bracewell & Giuliani LLP, Borrower’s Counsel
Exhibit E — Form of Compliance Certificate
Exhibit F-1 — Form of Revolving Loan Note
Exhibit F-2 — Form of Term Loan Note
Exhibit F-3 — Form of Swingline Loan Note

iii



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of October 25, 2010,
among DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership; the LENDERS
party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
and Swingline Lender; the ISSUING BANKS party hereto, CITIBANK, N.A., DNB NOR
BANK ASA and THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agents, SCOTIA
CAPITAL, BARCLAYS BANK PLC and MIZUHO CORPORATE BANK, LTD., as Co-Documentation
Agents.
W I T N E S S E T H
     Borrower, Wells Fargo Bank, National Association, as administrative agent,
and other agents and lenders are parties to the Existing Credit Facility, and
Borrower, Administrative Agent and Lenders desire to amend and restate the
Existing Credit Facility and renew and extend the Indebtedness under the
Existing Credit Facility as set forth herein.
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the Loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by Issuing Banks to Borrower and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Revolving Credit and Term Loan Agreement dated
October 25, 2010, among Duncan Energy Partners L.P., a Delaware limited
partnership; the Lenders party hereto; Wells Fargo Bank, National Association,
as Administrative Agent and Swingline Lender; the Issuing Banks party hereto,
and the Co-Syndication Agents and Co-Documentation Agents, as amended, extended
or otherwise modified from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such

1



--------------------------------------------------------------------------------



 



day plus 1/2 of 1% and (c) the LIBO Market Index Rate in effect on such day plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Market Index Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Market Index Rate, respectively.
     “Applicable Rate” means, for any day, with respect to any Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be:
     (a) Leverage Based. Prior to Moody’s, S&P or Fitch establishing a rating
for the Index Debt, the applicable rate per annum set forth below under the
caption “Eurodollar Spread”, “ABR Spread” or “Facility Fee Rate”, as the case
may be, based upon the Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 5.01(d):

                                              Revolver     Term Loan      
Facility     Eurodollar     ABR     Eurodollar     ABR   Leverage Ratio   Fee
Rate     Spread     Spread     Spread     Spread  
≤ 3.50 to 1.00
    0.250 %     1.750 %     0.750 %     2.000 %     1.000 %
> 3.50 to 1.00 but
≤ 4.25 to 1.00
    0.350 %     1.900 %     0.900 %     2.250 %     1.250 %
> 4.25 to 1.00 but
≤ 5.00 to 1.00
    0.450 %     1.925 %     0.925 %     2.375 %     1.375 %
> 5.00 to 1.00
    0.550 %     2.200 %     1.200 %     2.750 %     1.750 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a compliance certificate is delivered pursuant to
Section 5.01(d); provided, however, that if a compliance certificate is not
delivered when due in accordance with such Section, a Leverage Ratio > 5.00 to
1.00 shall apply as of the first Business Day after the date on which such
compliance certificate was required to have been delivered.
     (b) Ratings Based. Upon Moody’s, S&P or Fitch establishing a rating for the
Index Debt (subject to the immediately following paragraph of this clause (b)),
the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be, based upon the
ratings by Moody’s, S&P and/or Fitch, respectively, applicable on such date to
the Index Debt:

2



--------------------------------------------------------------------------------



 



                                              Revolver     Term Loan   Index
Debt Ratings:   Facility     Eurodollar     ABR     Eurodollar     ABR  
Moody’s/S&P/Fitch   Fee Rate     Spread     Spread     Spread     Spread  
Category 1
≥ BBB+ / Baa1 / BBB+
    0.200 %     1.550 %     0.550 %     1.750 %     0.750 %
Category 2
BBB / Baa2 / BBB
    0.250 %     1.750 %     0.750 %     2.000 %     1.000 %
Category 3
BBB- / Baa3 / BBB-
    0.375 %     2.000 %     1.000 %     2.375 %     1.375 %
Category 4
BB+ / Ba1 / BB+
    0.600 %     2.150 %     1.150 %     2.750 %     1.750 %

For purposes of the foregoing, (i) if only one of Moody’s, S&P and Fitch shall
have in effect a rating for the Index Debt, or if only two of Moody’s, S&P and
Fitch shall have in effect a rating for the Index Debt, and such ratings fall
within the same Category, then the other two rating agencies, or other rating
agency, shall be deemed to have established a rating in the same Category as
such agency or agencies; (ii) if only two of Moody’s, S&P and Fitch shall have
in effect a rating for the Index Debt, and such ratings shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings; (iii) if each of Moody’s, S&P and Fitch shall have in effect a
rating for the Index Debt, and such ratings shall fall within different
Categories, the Applicable Rate shall be based on (x) the majority rating, if
two of such ratings fall within the same Category, or (y) the middle rating, if
all three of such ratings fall within different Categories, (iv) if the ratings
established or deemed to have been established by Moody’s, S&P and/or Fitch for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.
     (c) Ratings Changes or Unavailability. If the rating system of Moody’s, S&P
or Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
     “Applicable Revolving Credit Percentage” means, with respect to any Lender,
the percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Revolving Credit Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.
     “Applicable Term Loan Percentage” means, with respect to any Lender, the
percentage of the total outstanding principal amount of Term Loans represented
by such Lender’s Term Loan.

3



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended). In the case of any lease that is
terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Revolving Credit Maturity Date and the
date of termination of the Revolving Credit Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Duncan Energy Partners L.P., a Delaware limited
partnership.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (c) a Swingline Loan.
     “Borrowing Request” means (a) a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03, and being in the form of attached
Exhibit B-1 or (b) the request by the Borrower for the Term Loan Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B-2.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount

4



--------------------------------------------------------------------------------



 



of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
     “Change in Control” means the occurrence of any of the following events:
     (i) Enterprise Products Partners shall cease to own, directly or
indirectly, all of the membership interests (including all securities which are
convertible into membership interests) of General Partner;
     (ii) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Enterprise Products GP then
in office;
     (iii) any Person or related Persons constituting a group (as such term is
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended)
obtains direct or indirect beneficial ownership interest in Enterprise Products
GP greater than the direct or indirect beneficial ownership interests of EPCO
and its Affiliates in Enterprise Products GP; or
     (iv) Enterprise Products Partners and Enterprise Products OLPGP, Inc. shall
cease to own, directly or indirectly, all of the Equity Interests (including all
securities which are convertible into Equity Interests) of Enterprise Products
OLLC.
As used herein, “Continuing Director” means any member of the board of directors
of Enterprise Products GP who (x) is a member of such board of directors as of
the date hereof (or, if EPE Holdings, LLC is the Enterprise Products GP, as of
the date it became the Enterprise Products GP) or (y) was nominated for election
or elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board at the time of such
nomination or election.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Consolidated EBITDA” means for any period, the sum of (a) the consolidated
net income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income

5



--------------------------------------------------------------------------------



 



for such period, the aggregate amount of (i) interest expense of the Borrower
and its consolidated Subsidiaries (excluding Project Finance Subsidiaries),
determined on a consolidated basis for such period, excluding interest expense
of each non-wholly owned Subsidiary to the extent such interest expense is not
attributable to the Borrower’s direct or indirect ownership interest in such
Subsidiary, unless the Borrower or another Subsidiary has given a Guarantee of
the obligations to which such interest expense relates, in which case all of
such interest expense, to the extent not eliminated in consolidation, shall be
included in interest expense and none of such interest expense, except to the
extent eliminated in consolidation, shall be excluded, (ii) income or gross
receipts tax (or franchise tax or margin tax in the nature of an income or gross
receipts tax) expense, (iii) depreciation and amortization expense of the
Borrower and its wholly-owned Subsidiaries, (iv) depreciation and amortization
expense of each non-wholly owned Subsidiary multiplied by the Borrower’s direct
or indirect ownership percentage of the Equity Interests in each such
Subsidiary, (v) parent interest associated with Enterprise Products OLLC’s (or
its successor’s) limited partnership and general partnership interest in the
Borrower, (vi) any special earnings or loss allocation from a non-wholly owned
Subsidiary to Enterprise Products OLLC or its Subsidiaries (or any of their
respective successors) for which the Borrower does not have a payment obligation
and (vii) non-cash charges, minus (b) equity in earnings from unconsolidated
subsidiaries of the Borrower, plus (c) the amount of cash dividends actually
received during such period by the Borrower or a Subsidiary (other than a
Project Finance Subsidiary) from a Project Finance Subsidiary or unconsolidated
subsidiaries, plus (d) the amount of all payments during such period on leases
of the type referred to in clause (d) of the definition herein of Indebtedness
and the amount of all payments during such period under other off-balance sheet
loans and financings of the type referred to in such clause (d), minus (e) the
amount of any cash dividends, repayments of loans or advances, releases or
discharges of guarantees or other obligations or other transfers of property or
returns of capital previously received by the Borrower or a Subsidiary (other
than a Project Finance Subsidiary) from a Project Finance Subsidiary that during
such period were either (x) recovered pursuant to recourse provisions with
respect to a Project Financing at such Project Finance Subsidiary or
(y) reinvested by the Borrower or a Subsidiary in such Project Finance
Subsidiary, minus (f) non-cash gains.
     “Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries (excluding Project Finance Subsidiaries) including,
without duplication, guaranties of funded debt, determined on a consolidated
basis as of such date.
     “Consolidated Interest Expense” means for any period, the interest expense
of the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period, excluding
(i) amortization in accordance with GAAP of transaction costs associated with
the issuance of Indebtedness, (ii) interest expense of each non-wholly owned
Subsidiary in an amount equal to the aggregate ownership percentage of such
Subsidiary’s Equity Interests by owners other than the Borrower, unless the
Borrower or another Subsidiary has given a Guarantee of such Indebtedness, in
which case all of such interest expense, to the extent not eliminated in
consolidation, shall be included in Consolidated Interest Expense and none of
such interest expense, except to the extent eliminated in consolidation, shall
be excluded, and (iii) any changes in the fair market value of interest rate
hedges, determined on a consolidated basis for such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of the Borrower and its consolidated subsidiaries after
deducting therefrom:

6



--------------------------------------------------------------------------------



 



     (a) all current liabilities (excluding (A) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed, and (B) current maturities of long-term debt); and
     (b) the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on the consolidated balance sheet of
the Borrower and its consolidated subsidiaries for the Borrower’s most recently
completed fiscal quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
(a) the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization times (b) sixty-two and one-half percent
(62.5%), (iii) par value of common stock, (iv) capital in excess of par value of
common stock, (v) partners’ capital or equity, and (vi) retained earnings, less
treasury stock (if any), of such Person, all as determined on a consolidated
basis.
     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, subject to Section 2.21(b), any Lender that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Revolving Loans or participations in respect of Letters of Credit
or Swingline Loans, within three Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower, or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent, to confirm in writing that it will comply with its funding obligations;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof, or the exercise of control over such Lender or direct or
indirect parent company thereof, by a Governmental Authority.

7



--------------------------------------------------------------------------------



 



     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale/Leaseback Transaction) of any assets or
property by the Borrower or any Subsidiary (including the Equity Interests of
any Subsidiary), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date hereof.
     “Enterprise GP Holdings” means Enterprise GP Holdings L.P., a publicly
traded Delaware limited partnership that as of the Effective Date owns
Enterprise Products GP.
     “Enterprise Products GP” means, as applicable, (i) Enterprise Products GP,
LLC, a Delaware limited liability company, which as of the Effective Date is the
general partner of Enterprise Products Partners or (ii) EPE Holdings, LLC, a
Delaware limited liability company, which is to become the general partner of
Enterprise Products Partners after the Effective Date.
     “Enterprise Products OLLC” means Enterprise Products Operating LLC, a Texas
limited liability company, successor-in-interest to Enterprise Products
Operating L.P., a Delaware limited partnership, which as of the Effective Date
is the operating entity of Enterprise Products Partners and a wholly-owned
subsidiary of Enterprise Products Partners.
     “Enterprise Products Partners” means Enterprise Products Partners L.P., a
Delaware limited partnership.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “EPCO” means EPCO, Inc., a Delaware corporation, which as of the Effective
Date is an Affiliate of Enterprise Products Partners.
     “Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.

8



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Eurodollar Revolving Borrowing or Eurodollar Term Loan Borrowing means
the reserve percentage applicable during such Interest Period (or if more than
one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
     “Evangeline” means Evangeline Gas Pipeline Company, L.P. and Evangeline Gas
Corp., which as of the Effective Date are unconsolidated Affiliates of the
Borrower.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any

9



--------------------------------------------------------------------------------



 



obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, by any state
thereof or the District of Columbia or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America,
any state thereof or the District of Columbia or any similar tax imposed by any
other jurisdiction in which the Administrative Agent, such Lender or such other
recipient is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e).
     “Existing Credit Facility” means the Revolving Credit Agreement dated
January 5, 2007 among Wells Fargo Bank, National Association,
successor-by-merger to Wachovia Bank, National Association, as administrative
agent, and the lenders named therein, as amended.
     “FATCA” means the Foreign Account Tax Compliance Act, sections 1471 through
1474 of the Code, and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Banks, such Defaulting Lender’s LC Exposure
other than LC Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or secured by cash collateral
in accordance with the terms hereof, and (b) with respect to the Swingline
Lender, such Defaulting Lender’s Swingline Exposure other than Swingline
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or secured by cash collateral in accordance with
the terms hereof.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “General Partner” means DEP Holdings, LLC, a Delaware limited liability
company, which as of the Effective Date is the general partner of the Borrower
and a wholly-owned Subsidiary of Enterprise Products OLLC.

10



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Haynesville Extension” means the expansion of the Acadian gas system
extending Borrower’s Louisiana intrastate natural gas pipeline system into
northwest Louisiana and the Haynesville shale production area, expected to be
completed by September 30, 2011.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for the repayment of money borrowed which are or
should be shown on a balance sheet as debt in accordance with GAAP,
(b) obligations of such Person as lessee under leases which, in accordance with
GAAP, are capital leases, (c) guaranties of such Person of payment or collection

11



--------------------------------------------------------------------------------



 



of any obligations described in clauses (a) and (b) of other Persons; and
(d) all obligations of such Person under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
if the obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing, as the case may
be, is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP; provided, that
(i) clauses (a) and (b) include, in the case of obligations of the Borrower or
any Subsidiary, only such obligations as are or should be shown as debt or
capital lease liabilities on a consolidated balance sheet of the Borrower in
accordance with GAAP, (ii) clause (c) includes, in the case of guaranties
granted by the Borrower or any Subsidiary, only such guaranties of obligations
of another Person that are or should be shown as debt or capital lease
liabilities on a consolidated balance sheet of such Person in accordance with
GAAP, and (iii) the liability of any Person as a general partner of a
partnership for Indebtedness of such partnership, if such partnership is not a
Subsidiary of such Person, shall not constitute Indebtedness.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of
the Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated October, 2010 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Loan Borrowing in accordance with
Section 2.08, and being in the form of attached Exhibit C.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day that occurs an integral multiple of three (3) months after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(and, if available to all Lenders, 12 months) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and, in the case of a Revolving Borrowing or
Term Loan Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

12



--------------------------------------------------------------------------------



 



     “Issuing Bank” means each of Wells Fargo Bank, National Association,
Citibank, N.A., DnB NOR Bank ASA and The Royal Bank of Scotland plc, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i); provided, that, for purposes of the
Existing Letters of Credit, the term “Issuing Bank” shall mean Wells Fargo Bank,
National Association, in its capacity as issuer of the Existing Letters of
Credit under the Existing Credit Facility. An Issuing Bank may arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank if the
Borrower (in its sole discretion) approves such arrangement in writing, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Administrative Agent may, with the
consent of the Borrower and the Lender in question, appoint any Lender hereunder
as an Issuing Bank in place of or in addition to the initial Issuing Banks
listed above.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Revolving Credit Percentage of the total LC Exposure at such
time.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
or pursuant to Section 2.01(b), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to
Section 2.01(c). Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
     “Letter of Credit” means, collectively, the Existing Letters of Credit and
any letter of credit issued pursuant to this Agreement.
     “Leverage Ratio” shall have the meaning given such term in Section 6.07(b).
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor thereto or substitute therefor provided by Reuters,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear at
Reuters Reference LIBOR01 page (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor thereto) as the London interbank offered rate
for deposits in dollars at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period for a maturity comparable
to such Interest Period; and (c) if the rate specified in clause (a) of this
definition does not so appear at Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor thereto), the average of the interest rates
per annum at which dollar deposits of $5,000,000 and for a

13



--------------------------------------------------------------------------------



 



maturity comparable to such Interest Period are offered by the respective
principal London offices of the Reference Banks in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “LIBO Market Index Rate” means, for any day, with respect to any LMIR
Borrowing or LMIR Loan (a) the rate per annum appearing at Reuters Reference
LIBOR01 page (or on any successor thereto or substitute therefor provided by
Reuters, providing rate quotations comparable to those currently provided on
such page, as determined by the Administrative Agent (or, as to Swingline Loans,
the Swingline Lender) from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day, as the rate for dollar
deposits with a one-month maturity; (b) if for any reason the rate specified in
clause (a) of this definition does not so appear at Reuters Reference LIBOR01
page (or any successor thereto or substitute therefor provided by Reuters), the
rate per annum appearing on Bloomberg Financial Markets Service (or any
successor thereto) as the London interbank offered rate for deposits in dollars
at approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, for a one-month
maturity; and (c) if the rate specified in clause (a) of this definition does
not so appear at Reuters Reference LIBOR01 page (or any successor thereto or
substitute therefor provided by Reuters) and if no rate specified in clause
(b) of this definition so appears on Bloomberg Financial Markets Service (or any
successor thereto), the average of the interest rates per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the
respective principal London offices of the Reference Banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. For avoidance of doubt,
operating leases are not “Liens”.
     “LMIR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Market Index Rate.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Change” means a material adverse change, from that in
effect on June 30, 2010, in the financial condition or results of operations of
the Borrower and its consolidated Subsidiaries taken as a whole, as indicated in
the most recent quarterly or annual financial statements.
     “Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.

14



--------------------------------------------------------------------------------



 



     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), of any one or more of the Borrower and its Subsidiaries
(other than Project Finance Subsidiaries) in an aggregate principal amount
exceeding $25,000,000.
     “Material Project” means the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $25,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(d) to the extent Material
Project EBITDA

15



--------------------------------------------------------------------------------



 



Adjustments will be made to Consolidated EBITDA in determining compliance with
Section 6.07(b), the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and
     (ii) (a) Prior to the first full fiscal quarter following the Commercial
Operations Date of the Haynesville Extension, during any period that includes
Material Project EBITDA Adjustments for the Haynesville Extension, the aggregate
amount of all Material Project EBITDA Adjustments shall be limited to 35% of
actual Consolidated EBITDA of the Borrower and its Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments);
     (b) for the 3 full fiscal quarters following the Commercial Operations Date
of the Haynesville Extension (1) any Material Project EBITDA Adjustments with
respect to such project shall be based solely on contracted volumes with
long-term contracts, and (2) the aggregate amount of all Material Project EBITDA
Adjustments during such period, other than Material Project EBITDA Adjustments
with respect to such project as provided in clause (1), shall be limited to 20%
of actual Consolidated EBITDA (calculated excluding all Material Project EBITDA
Adjustments) for such period; and
     (c) thereafter, the aggregate amount of all Material Project EBITDA
Adjustments during any period shall be limited to 20% of actual Consolidated
EBITDA (calculated excluding all Material Project EBITDA Adjustments) for such
period.
     “Material Subsidiary” means each Subsidiary of the Borrower that, as of the
last day of the fiscal year of the Borrower most recently ended prior to the
relevant determination of Material Subsidiaries, has a net worth determined in
accordance with GAAP that is greater than 10% of the Consolidated Net Worth of
the Borrower as of such day.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notes” means any promissory notes issued by Borrower pursuant to
Section 2.10(e).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.

16



--------------------------------------------------------------------------------



 



     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower among the General Partner and limited partners substantially in the
form provided to the Lenders, as amended, modified and supplemented from time to
time.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Liens” means:
     (a) liens upon rights-of-way for pipeline purposes;
     (b) any statutory or governmental lien or lien arising by operation of law,
or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any municipality or public authority by the terms of any right,
power, franchise, grant, license, permit or by any provision of law, to purchase
or recapture or to designate a purchaser of, any property;
     (c) liens for taxes and assessments which are (i) for the then current
year, (ii) not at the time delinquent, or (iii) delinquent but the validity or
amount of which is being contested at the time by the Borrower or any Subsidiary
in good faith by appropriate proceedings;
     (d) liens of, or to secure performance of, leases, other than capital
leases, or any lien securing industrial development, pollution control or
similar revenue bonds;
     (e) any lien upon property or assets acquired or sold by the Borrower or
any Subsidiary resulting from the exercise of any rights arising out of defaults
on receivables;
     (f) any lien in favor of the Borrower or any wholly-owned Subsidiary;
     (g) any lien in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, to secure partial, progress,
advance, or other payments pursuant to any contract or statute, or any debt
incurred by the Borrower or any Subsidiary for the purpose of financing all or
any part of the purchase price of, or the cost of constructing, developing,
repairing or improving, the property or assets subject to such lien;
     (h) any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
     (i) liens in favor of any Person to secure obligations under provisions of
any letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
     (j) any lien upon any property or assets created at the time of acquisition
of such property or assets by the Borrower or any Subsidiary or within one year
after such time to secure

17



--------------------------------------------------------------------------------



 



all or a portion of the purchase price for such property or assets or debt
incurred to finance such purchase price, whether such debt was incurred prior
to, at the time of or within one year after the date of such acquisition; or any
lien upon any property or assets to secure all or part of the cost of
construction, development, repair or improvements thereon or to secure debt
incurred prior to, at the time of, or within one year after completion of such
construction, development, repair or improvements or the commencement of full
operations thereof (whichever is later), to provide funds for any such purpose;
     (k) any lien upon any property or assets (i) existing thereon at the time
of the acquisition thereof by the Borrower or any Subsidiary, (ii) existing
thereon at the time such Person becomes a Subsidiary by acquisition, merger or
otherwise, or (iii) acquired by any Person after the time such Person becomes a
Subsidiary by acquisition, merger or otherwise, to the extent such lien is
created by security documents existing at the time such Person becomes a
Subsidiary and not added to such security documents in contemplation thereof;
     (l) liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and liens which
secure a judgment or other court-ordered award or settlement as to which the
Borrower or the applicable Subsidiary has not exhausted its appellate rights;
     (m) any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower and its Subsidiaries (including any premium) incurred
in connection with such extension, renewal, refinancing, refunding or
replacement;
     (n) any lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing debt of the Borrower or any
Subsidiary;
     (o) the liens upon the property and assets of Evangeline and other liens
and encumbrances, including any rights of first refusal, as set forth on
Schedule 6.02; or
     (p) other liens incurred in the ordinary course of business securing up to
$25,000,000 of Indebtedness of the Borrower and its Subsidiaries in the
aggregate at any time outstanding; provided, such secured Indebtedness of the
Borrower shall not exceed $10,000,000 in the aggregate at any time outstanding.
     “Permitted Sale/Leaseback Transactions” means any Sale/Leaseback
Transaction:
     (a) which occurs within one year from the date of completion of the
acquisition of the property subject thereto or the date of the completion of
construction, development or substantial repair or improvement, or commencement
of full operations on such property, whichever is later; or

18



--------------------------------------------------------------------------------



 



     (b) involves a lease for a period, including renewals, of not more than
three years; or
     (c) the Borrower or any Subsidiary would be entitled to incur Indebtedness,
in a principal amount equal to the Attributable Indebtedness with respect to
such Sale/Leaseback Transaction, secured by a Lien on the property subject to
such Sale/Leaseback Transaction pursuant to Section 6.02 without equally and
ratably securing the Indebtedness under this Agreement pursuant to such Section;
or
     (d) the Borrower or any Subsidiary, within a one-year period after such
Sale/Leaseback Transaction, applies or causes to be applied an amount not less
than the Attributable Indebtedness from such Sale/Leaseback Transaction to
(a) the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower or any Subsidiary that is not subordinated to the
Indebtedness under this Agreement, or (b) the expenditure or expenditures for
Principal Property used or to be used in the ordinary course of business of the
Borrower or its Subsidiaries.
Notwithstanding the foregoing provisions of this definition, any Sale/Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if the
Attributable Indebtedness from such Sale/Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement) secured by Liens other than Permitted Liens,
does not exceed 10% of Consolidated Net Tangible Assets.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wells Fargo Bank, National Association as its prime rate in
effect. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
     “Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:
     (a) any pipeline assets of the Borrower or any Subsidiary, including any
related facilities employed in the transportation, distribution, storage or
marketing of refined petroleum products, natural gas liquids, and
petrochemicals, that are located in the United States of America or any
territory or political subdivision thereof; and
     (b) any processing or manufacturing plant or terminal owned or leased by
the Borrower or any Subsidiary that is located in the United States or any
territory or political subdivision thereof; except, in the case of either of the
foregoing clauses (a) or (b):

19



--------------------------------------------------------------------------------



 



     (i) any such assets consisting of inventories, furniture, office fixtures
and equipment (including data processing equipment), vehicles and equipment used
on, or useful with, vehicles; and
     (ii) any such assets, plant or terminal which, in the opinion of the board
of directors, is not material in relation to the activities of the Borrower and
its subsidiaries taken as a whole.
     “Project Financing” means Indebtedness incurred by a Project Finance
Subsidiary to finance the acquisition or construction of any asset or project
which Indebtedness does not permit or provide for recourse against the Borrower
or any of its Subsidiaries (other than any Project Finance Subsidiary) and other
than recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.
     “Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and (B)
designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.
     “Reference Banks” means Wells Fargo Bank, National Association and
Citibank, N.A.
     “Register” has the meaning set forth in Section 9.04(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having (i) Revolving Credit
Exposures and unused Revolving Credit Commitments plus (ii) the outstanding
principal amount of Term Loans representing more than 50% of the sum of (i) the
total Revolving Credit Exposures and unused Revolving Credit Commitments at such
time plus (ii) the total outstanding principal amount of all Term Loans at such
time.
     “Required Revolving Lenders” means, at any time, Lenders having Revolving
Credit Exposures and unused Revolving Credit Commitments representing more than
50% of the total Revolving Credit Exposures and unused Revolving Credit
Commitments at such time.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Equity
Interests of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of the Borrower or any option, warrant or other right to
acquire any Equity Interests of the Borrower.
     “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and

20



--------------------------------------------------------------------------------



 



Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to Section 2.01 or
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Credit Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Revolving Credit Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Credit Commitments is $850,000,000.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
     “Revolving Credit Maturity Date” means the third anniversary of the
Effective Date, as may be extended pursuant to Section 2.01(c).
     “Revolving Loan” means a revolving Loan made pursuant to a Revolving
Borrowing pursuant to Section 2.03.
     “Sale/Leaseback Transaction” means any arrangement with any Person
providing for the leasing, under a lease that is not a capital lease under GAAP,
by the Borrower or a Subsidiary (other than a Project Finance Subsidiary) of any
Principal Property, which property has been or is to be sold or transferred by
the Borrower or such Subsidiary to such Person in contemplation of such leasing.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.
     “SEC” has the meaning set forth in Section 5.01(a).
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests, are, as of
such date, owned, controlled or held by the parent and one or more subsidiaries
of the parent.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Revolving Credit Percentage of the
total Swingline Exposure at such time.
     “Swingline Lender” means Wells Fargo Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

21



--------------------------------------------------------------------------------



 



     “Term Loan” means the term Loan made pursuant to the Term Loan Borrowing
pursuant to Section 2.03.
     “Term Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make a Term Loan hereunder, expressed as an amount
representing the amount of such Lender’s Term Loan hereunder. The amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01. The aggregate
amount of the Lenders’ Term Loan Commitments is $400,000,000.
     “Term Loan Maturity Date” means the third anniversary of the Effective
Date, as may be extended pursuant to Section 2.01(c).
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

22



--------------------------------------------------------------------------------



 



     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with (i) except for purposes of Section 6.07, GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; and (ii) for purposes of Section 6.07, GAAP, as in effect
on December 31, 2009.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment or (ii) the sum of the total Revolving
Credit Exposures exceeding the total Revolving Credit Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans. Subject to the terms
and conditions set forth herein, each Lender agrees to make a Term Loan to the
Borrower on the Effective Date in an aggregate principal amount equal to such
Lender’s Term Loan Commitment. The Borrower may not borrow, prepay and reborrow
Term Loans.
     (b) The Borrower shall have the right, without the consent of the Lenders
but with the prior approval of the Administrative Agent, not to be unreasonably
withheld, to cause from time to time an increase in the total Revolving Credit
Commitments of the Lenders by adding to this Agreement one or more additional
Lenders or by allowing one or more Lenders to increase their respective
Revolving Credit Commitments; provided however (i) no Event of Default shall
have occurred hereunder which is continuing, (ii) no such increase shall cause
the aggregate Revolving Credit Commitments hereunder to exceed $1,150,000,000,
and (iii) no Lender’s Revolving Credit Commitment shall be increased without
such Lender’s consent.
     (c) The Borrower may make a single request for a joint one-year extension
of the Revolving Credit Maturity Date and Term Loan Maturity Date by delivering
a written request for same to the Administrative Agent no earlier than 30 days
prior to the first anniversary of the Effective Date and no later than 30 days
prior to the Revolving Credit Maturity Date and Term Loan Maturity Date. Any
such extension shall be effective if (i) consented to by Required Lenders within
thirty (30) days after such request, (ii) on the Revolving Credit Maturity Date
and Term Loan Maturity Date as it existed immediately before such extension
(A) the Revolving Credit Commitments of the dissenting Lenders are terminated
(which termination shall be effective automatically), (B) all amounts owing to
such dissenting Lenders are paid in full (which payments shall not be subject to
Section 2.11), and (C) the total Revolving Credit Commitments are permanently
reduced by an amount equal to such dissenting Lenders’ Revolving Credit
Commitments so terminated, except to the extent that the Revolving Credit

23



--------------------------------------------------------------------------------



 



Commitments of the dissenting Lenders are replaced pursuant to Section 2.19(b)
and/or one or more Lenders agree(s) to increase their respective Revolving
Credit Commitment(s), (iii) all conditions precedent for a Borrowing set forth
in Section 4.02 have been satisfied, and (iv) the Borrower does not withdraw its
request for such extension before the Revolving Credit Maturity Date and Term
Loan Maturity Date.
     SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Revolving Credit Commitments. The Term Loans
shall be made by the Lenders as a single Borrowing on the Effective Date in
accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Credit
Commitments and Term Loan Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Revolving Borrowing and each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an
LMIR Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing or Eurodollar Term Loan Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. At the time that each ABR Revolving Borrowing or ABR Term Loan
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Credit Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight Eurodollar Revolving Borrowings or
five Eurodollar Term Loan Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Borrowing or Term Loan Borrowing if the Interest Period requested with
respect thereto would end after the Revolving Credit Maturity Date or Term Loan
Maturity Date, respectively.
     SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing and
the Term Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand

24



--------------------------------------------------------------------------------



 



delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing or Term Loan Borrowing is
specified, then the requested Revolving Borrowing or Term Loan Borrowing shall
be an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing or Eurodollar Term Loan Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04. Reserved.
     SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $75,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Revolving Credit Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
     (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

25



--------------------------------------------------------------------------------



 



     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Revolving Credit
Percentage of such Swingline Loan or Swingline Loans, as the case may be. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Revolving Credit Percentage of such
Swingline Loan or Swingline Loans, as the case may be. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
     (d) At any time that there shall exist a Defaulting Lender, the Borrower
shall, if the full amount of the Fronting Exposure with respect to such
Defaulting Lender has not been reallocated pursuant to Section 2.21(a)(iv),
deliver to the Swingline Lender cash collateral to secure such unallocated
Fronting Exposure with respect to such Defaulting Lender’s Swingline Exposure as
required pursuant to Section 2.06(j).
     SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an

26



--------------------------------------------------------------------------------



 



outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
three Business Days (or such shorter period as may be acceptable to the Issuing
Bank) in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended if and only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $300,000,000, (ii) the
principal face amount of all Letters of Credit issued by any Issuing Bank shall
not exceed $75,000,000, and (iii) the sum of the total Revolving Credit
Exposures shall not exceed the total Revolving Credit Commitments; provided, in
no event shall any Issuing Bank be required to issue any Letter of Credit at any
time a Lender is a Defaulting Lender, unless (i) the actual or potential
Fronting Exposure with respect to such Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which Issuing Banks have actual or potential Fronting
Exposure, has been fully reallocated pursuant to Section 2.21(a)(iv) or cash
collateralized pursuant to Section 2.06(j), or (ii) such Issuing Bank has
entered into other arrangements satisfactory to the Issuing Bank (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate such actual
or potential Fronting Exposure, as such Issuing Bank may elect in its sole
discretion.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date; provided, if the
Borrower so requests, the Issuing Bank may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the renewal of such Letter of Credit at any time prior to
the date set forth in clause (ii) of this Section 2.06(c); provided that the
expiry date of such Letter of Credit complies with clause (ii) of this
Section 2.06(c).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby

27



--------------------------------------------------------------------------------



 



acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Revolving Credit Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Revolving Credit Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Revolving Credit Percentage thereof. Promptly following receipt of such notice,
each Lender shall pay to the Administrative Agent its Applicable Revolving
Credit Percentage of the payment then due from the Borrower, in the same manner
as provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other

28



--------------------------------------------------------------------------------



 



document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section

29



--------------------------------------------------------------------------------



 



to reimburse the Issuing Bank shall be for the account of such Lender to the
extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing and if the maturity of the Loans has been accelerated pursuant to
Article VII, on the Business Day that the Borrower receives notice from the
Administrative Agent upon written request of the Required Revolving Lenders
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (g) or
(h) of Article VII.. In addition, at any time that there shall exist a
Defaulting Lender, if the Fronting Exposure with respect to such Defaulting
Lender has not been fully reallocated pursuant to Section 2.21(a)(iv),
immediately upon the request of the Administrative Agent, the Issuing Bank or
the Swingline Lender with respect to any such unallocated Fronting Exposure,
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to such unallocated Fronting Exposure. Such deposits shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed (or, as to cash collateral
with respect to Fronting Exposure relating to a Defaulting Lender’s Swingline
Exposure, to reimburse the Swingline Lender for Swingline Loans which have not
been repaid) and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure (or such Fronting Exposure) at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 51% of the total LC

30



--------------------------------------------------------------------------------



 



Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
     SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
     SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing and the Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Revolving Borrowing or Eurodollar Term
Loan Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Revolving Borrowing or Eurodollar Term Loan Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing or Term Loan Borrowing of the Type resulting
from such election to be made on the effective date of

31



--------------------------------------------------------------------------------



 



such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing or Eurodollar Term Loan
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing or Term Loan Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing and each Eurodollar Term Loan Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     SECTION 2.09. Termination and Reduction of Revolving Credit Commitments.
(a) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Revolving Credit Commitments; provided that (i) each reduction of the
Revolving Credit

32



--------------------------------------------------------------------------------



 



Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Credit Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Revolving Credit Exposures would exceed the total Revolving Credit Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Credit Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Credit
Commitments shall be permanent. Each reduction of the Revolving Credit
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Credit Commitments.
     SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Revolving Credit Maturity Date, (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and a date that is not more than fourteen Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding and (iii) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan on the Term Loan Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

33



--------------------------------------------------------------------------------



 



     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of (i) with respect to Revolving Loans, in the form of
revolving loan note attached hereto as Exhibit F-1, (ii) with respect to Term
Loans, in the form of term loan note attached hereto as Exhibit F-2 and
(ii) with respect to Swingline Loans, in the form of swingline loan note
attached hereto as Exhibit F-3. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, Eurodollar Term Loan Borrower, ABR Revolving
Borrowing or ABR Term Loan Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment, or (ii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing or Term
Loan Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing or Term
Loan Borrowing shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000 in the case of an ABR Revolving Borrowing or ABR
Term Loan Borrowing, or $3,000,000 in the case of a Eurodollar Revolving
Borrowing or Eurodollar Term Loan Borrowing. Each prepayment of a Revolving
Borrowing or Term Loan Borrowing shall be applied ratably to the Loans included
in the prepaid Borrowing. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.13.
     SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Revolving Credit Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Revolving Credit
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Revolving Credit Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Credit Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,

34



--------------------------------------------------------------------------------



 



commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 365 days (or 366 days in leap year) and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, at a rate per annum agreed to between
the Borrower and each Issuing Bank, which shall accrue on the average daily
amount of the LC Exposure with respect to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable quarterly on the third Business Day following the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Credit Commitments terminate and any such fees
accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
365 days (or 366 days in leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     (e) If any Lender shall become a Defaulting Lender, then no facility fee
under subsection (a) of this Section 2.12 with respect to any unfunded portion
of such Lender’s Revolving Credit Commitment, nor any letter of credit fee under
subsection (b) of this Section 2.12 shall accrue for the account of such Lender
from and after the date upon which such Lender shall have become a Defaulting
Lender until such time as such Lender is no longer a Defaulting Lender.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Revolving
Borrowing or ABR Term Loan Borrowing shall bear interest on each day at the
Alternate Base Rate for such day plus an amount equal to the “ABR Spread” set
forth in the pricing grid set forth in the

35



--------------------------------------------------------------------------------



 



defined term “Applicable Rate” that would be applicable to ABR Revolving Loans
or ABR Term Loans, respectively, on such day. The Loans comprising each
Swingline Loan shall bear interest on each day at the LIBO Market Index Rate for
such day plus an amount equal to the “Eurodollar Spread” set forth in the
pricing grid set forth in the defined term “Applicable Rate” that would be
applicable to Eurodollar Revolving Loans on such day.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest in
the case of a Eurodollar Revolving Loan or Eurodollar Term Loan, at the LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate for Eurodollar Revolving Loans or Eurodollar Term Loans, respectively.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
     (e) All interest determined by reference to the LIBO Rate or clause (b) of
the definition of Alternate Base Rate shall be computed on the basis of a year
of 360 days, and all other interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     (f) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Revolving Borrowing
or Eurodollar Term Loan Borrowing, from the date of such Borrowing until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the LIBO Rate for the
Interest Period in effect for such Eurodollar Revolving Borrowing or Eurodollar
Term Loan Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period. Such additional interest shall be determined by
such Lender. The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in

36



--------------------------------------------------------------------------------



 



Section 2.15(d)) by such Lender (with a copy of such demand and certificate to
the Administrative Agent) pay to the Lender giving such notice such additional
interest; provided, however, that the Borrower shall not be required to pay to
such Lender any portion of such additional interest that accrued more than
90 days prior to any such demand, unless such additional interest was not
determinable on the date that is 90 days prior to such demand.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing or Term
Loan Borrowing to, or continuation of any Revolving Borrowing or Term Loan
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing or Eurodollar Term
Loan Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
     SECTION 2.15. Illegality; Increased Costs. (a) If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the Administrative Agent. Upon
receipt of such notice, the Administrative Agent shall immediately give notice
thereof to the other Lenders and to the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended. If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Eurodollar
Loans to maturity and shall so specify in such notice, the Borrower shall
immediately prepay (which prepayment shall not be subject to Section 2.11) in
full the then outstanding principal amount of such Eurodollar Loans, together
with the accrued interest thereon.
     (b) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(f)) or the Issuing Bank; or

37



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (c) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (d) A certificate of a Lender or the Issuing Bank setting forth, in
reasonable detail showing the computation thereof, the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (b) or (c) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. Such
certificate shall further certify that such Lender or the Issuing Bank is making
similar demands of its other similarly situated borrowers. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof, if such
certificate complies herewith.
     (e) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period).
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable

38



--------------------------------------------------------------------------------



 



thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof, if
such certificate complies herewith.
     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be
required to indemnify or reimburse a Lender pursuant to this Section for any
Indemnified Taxes or Other Taxes imposed or asserted more than 90 days prior to
the date that such Lender notifies the Borrower of the Indemnified Taxes or
Other Taxes imposed or asserted and of such Lender’s intention to claim
compensation therefor; provided further that, if the Indemnified Taxes or Other
Taxes imposed or asserted giving rise to such claims are retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period). A certificate setting forth, in
reasonable detail showing the computation thereof, the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

39



--------------------------------------------------------------------------------



 



     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at such reduced rate. If a payment made to a Lender under
this Agreement would not be subject (in whole or in part) to U.S. federal
withholding tax imposed by FATCA if such Lender were to comply with the
applicable reporting or disclosure requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation or certifications prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation or certifications reasonably requested by the
Borrower or Administrative Agent as may be necessary for the Borrower or
Administrative Agent to comply with its obligations to withhold or report under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount (if any) to deduct and withhold from such
payment. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered form, certificate or other item to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).
     (f) Should any Lender, the Administrative Agent or the Issuing Bank during
the term of this Agreement ever receive any refund, credit or deduction from any
taxing authority to which such Lender, the Administrative Agent or the Issuing
Bank would not be entitled but for the payment by the Borrower of Taxes (it
being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by such Lender, the Administrative Agent or the Issuing Bank in its sole
discretion), such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, thereupon shall repay to the Borrower an amount with respect to
such refund, credit or deduction equal to any net reduction in taxes actually
obtained by such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, and determined by such Lender, the Administrative Agent or the
Issuing Bank, as the case may be, to be attributable to such refund, credit or
deduction.
     (g) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15,

40



--------------------------------------------------------------------------------



 



2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 301 South College
Street, Charlotte, North Carolina 28288-0608, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto); provided, if any Lender shall
become a Defaulting Lender, from and after the date upon which such Lender shall
have become a Defaulting Lender, any payment made on account of principal of or
interest on the Revolving Loans shall be applied as set forth in
Section 2.21(a)(ii), provided, further, that the application of such payments in
accordance herewith shall not constitute an Event of Default or a Default, and
no payment of principal of or interest on the Revolving Loans of such Defaulting
Lender shall be considered to be overdue, if, had such payments been applied
without regard hereto, no such Event of Default or Default would have occurred
and no such payment of principal of or interest on the Revolving Loans of such
Defaulting Lender would have been overdue. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment (other than any payment to a dissenting Lender
pursuant to Section 2.01(c)) in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements, Term Loans or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements, Term Loans and Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements, Term Loans and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements, Term Loans and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in

41



--------------------------------------------------------------------------------



 



accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15 or Section 2.13(f), or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13(f), 2.15 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Subject to the
foregoing, Lenders agree to use reasonable efforts to select lending offices
which will minimize taxes and other costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender refuses to consent to an extension pursuant to
Section 2.01(c), or if any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights

42



--------------------------------------------------------------------------------



 



and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, the Issuing Banks and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Revolving Loans
and participations in LC Disbursements, Term Loans and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.13(f) or Section 2.15 or payments required to be made pursuant
to Section 2.17, such assignment will result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrower
has required such Lender to do so as a result of a claim for compensation under
Section 2.13(f) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.
     SECTION 2.20. Separateness. The Lenders acknowledge and affirm (i) their
reliance on the separateness of the Borrower and General Partner from each other
and from other Persons, including Enterprise Products OLLC, Enterprise Products
Partners, EPCO and Enterprise GP Holdings, (ii) that other creditors of the
Borrower or the General Partner have likely advanced funds to such Persons in
reliance upon the separateness of the Borrower and General Partner from each
other and from other Persons, including Enterprise Products OLLC, Enterprise
Products Partners, EPCO and Enterprise GP Holdings, (iii) that each of the
Borrower and General Partner have assets and liabilities that are separate from
those of each other and from other Persons, including Enterprise Products OLLC,
Enterprise Products Partners, EPCO and Enterprise GP Holdings, (iv) that the
Loans and other obligations owing under this Agreement, the Notes and documents
related hereto or thereto have not been guaranteed by General Partner,
Enterprise Products OLLC, Enterprise Products Partners, EPCO or Enterprise GP
Holdings, and (v) that, except as other Persons may expressly assume or
guarantee this Agreement, the Notes or any documents related hereto or thereto
or any of the Loans or other obligations thereunder, the Lenders shall look
solely to the Borrower and its property and assets, and any property pledged as
collateral with respect hereto or thereto, for the repayment of any amounts
payable pursuant hereto or thereto and for satisfaction of any obligations owing
to the Lenders hereunder or thereunder.
     SECTION 2.21. Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02(b).

43



--------------------------------------------------------------------------------



 



     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
or Swingline Lender hereunder; third, to be held as cash collateral, if any cash
collateral is required to be delivered pursuant to Section 2.06(j) with respect
to any Fronting Exposure of such Defaulting Lender not fully reallocated
pursuant to clause (iv) below, for future funding obligations of that Defaulting
Lender as to its participation in any Swingline Loan or Letter of Credit;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Revolving Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Revolving Loans under this Agreement; sixth, to the payment of
any amounts then owing to the Lenders, the Issuing Bank or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or Swingline Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts then owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Revolving Loans or LC Disbursements were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Revolving Loans of, and
LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Revolving Loans of, or LC Disbursements
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this section shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto. Upon making any payment to the Administrative Agent
or any Issuing Bank for the account of a Defaulting Lender, the Borrower’s
obligation to pay such amount to such Defaulting Lender shall be fully
discharged and such Defaulting Lender shall have no recourse to the Borrower for
the payment of such amount.
     (iii) Certain Fees. That Defaulting Lender shall not be entitled to receive
any facility fees with respect to its undrawn Revolving Credit Commitment
pursuant to Section 2.12(a) or fees with respect to its participation in Letters
of Credit pursuant to Section 2.12(b) for any period during which that Lender is
a Defaulting Lender (and the

44



--------------------------------------------------------------------------------



 



Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
     (iv) Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 2.05(c) and 2.06(d), the “Applicable Revolving Credit
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that non-Defaulting Lender minus (2) the Revolving Credit
Exposure of that non-Defaulting Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Credit Percentages (without giving effect to clause (a)(iv)
above, whereupon that Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly formed, validly existing and (if applicable) in good
standing (except, with respect to Subsidiaries other than Material Subsidiaries,
where the failure to be in good standing, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and (if applicable) is in good standing in, every
jurisdiction where such qualification is required.

45



--------------------------------------------------------------------------------



 



     SECTION 3.02. Authorization; Enforceability. The Transactions are within
the Borrower’s partnership powers and have been duly authorized by all necessary
partnership and, if required, partner action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect as of the Effective Date, other than
filings after the Effective Date in the ordinary course of business, (b) will
not violate any law or regulation applicable to the Borrower or the limited
partnership agreement, charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
to which the Borrower or any of its Subsidiaries is subject, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
that is prohibited hereby.
     SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the consolidated balance sheets
of the Borrower and its consolidated Subsidiaries and the related consolidated
statements of income, equity and cash flow of the Borrower and its consolidated
Subsidiaries (i) as of and for the fiscal year ended December 31, 2009, such
consolidated financial statements audited by an independent accounting firm of
national standing, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2010, unaudited and certified by a Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
     (b) No Material Adverse Change exists; provided, on and after the date on
which the Borrower obtains an investment-grade rating on its Index Debt from any
of Moody’s, S&P or Fitch, Borrower makes no representation or warranty with
respect to the foregoing.
     SECTION 3.05. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval

46



--------------------------------------------------------------------------------



 



required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
     SECTION 3.06. Compliance with Laws. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     SECTION 3.07. Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     SECTION 3.11. Subsidiaries. As of the Effective Date the Borrower has no
Subsidiaries other than those listed on Schedule 3.11. As of the Effective Date
Schedule 3.11 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary directly owned by the Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests of each other Subsidiary.
     SECTION 3.12. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the

47



--------------------------------------------------------------------------------



 



purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System), and
no part of the proceeds of any Loan will be used to purchase or carry any margin
stock in violation of said Regulations U or X or to extend credit to others for
the purpose of purchasing or carrying margin stock in violation of said
Regulations U or X.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Stephanie Hildebrandt, in-house counsel for Borrower, and Bracewell &
Giuliani LLP, counsel for Borrower, substantially in the forms of Exhibits D-1
and D-2 with respect to the Transactions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (1) the organization and existence of the Borrower, and (2) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received each promissory notes
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced prior to closing, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
     (g) As of the Effective Date, no Material Adverse Change exists.
     (h) Prior to the date hereof, there shall not have been any material
disruption or material adverse change in the financial, banking or capital
markets generally or in the market

48



--------------------------------------------------------------------------------



 



for loan syndications in particular, which the Administrative Agent, in its
reasonable judgment, determines could materially impair the syndication hereof.
     (i) The Lenders shall have received (i) the audited financial statements
for the Borrower and its Subsidiaries for the period ended December 31, 2009
(ii) the unaudited financial statements for the Borrower and its Subsidiaries
for the fiscal quarter ending June 30, 2010, and (iii) copies of financial
statements for the Borrower and its Subsidiaries as of the Effective Date,
taking into pro forma account the Transactions, with a certificate from a
Financial Officer of the Borrower calculating the Leverage Ratio and reflecting
pro forma compliance with Section 6.07 as of June 30, 2010, taking into pro
forma account the Transactions, as if consummated on such date.
     (j) All necessary governmental and third-party approvals, if any, required
to be obtained by the Borrower in connection with the Transactions and otherwise
referred to herein shall have been obtained and remain in effect (except where
failure to obtain such approvals will not have a Material Adverse Effect), and
all applicable waiting periods shall have expired without any action being taken
by any applicable authority.
     (k) The Existing Credit Facility shall be contemporaneously amended and
restated hereby, and all obligations and indebtedness under the Existing Credit
Facility shall have been contemporaneously renewed and extended pursuant hereto.
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Revolving Credit Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

49



--------------------------------------------------------------------------------



 



     SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:
     (a) within 15 days after filing same with the Securities and Exchange
Commission (“SEC”), copies of each annual report on Form 10-K, quarterly report
on Form 10-Q and report on Form 8-K (or any successor or substitute forms) that
the Borrower is required to file with the SEC pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and any successor statute (the
“Exchange Act”);
     (b) if the Borrower is not subject to the requirements of Section 13 or
15(d) of the Exchange Act, promptly after becoming available and in any event
within 105 days after the close of each fiscal year of the Borrower (i) the
audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and (ii) the audited consolidated
statements of income, equity and cash flow of the Borrower and its consolidated
Subsidiaries for such year setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, which report shall be to
the effect that such statements have been prepared in accordance with GAAP;
     (c) if the Borrower is not subject to Section 13 or 15(d) of the Exchange
Act, promptly after their becoming available and in any event within 60 days
after the close of each of the first three fiscal quarters of each fiscal year
of the Borrower, (i) the unaudited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at the end of such quarter and (ii) the
unaudited consolidated statements of income, equity and cash flow of the
Borrower for such quarter, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, all of the foregoing
certified by a Financial Officer of the Borrower to have been prepared in
accordance with GAAP subject to normal changes resulting from year-end
adjustment and accompanied by a written discussion of the financial performance
and operating results, including the major assets, of the Borrower for such
quarter; and
     (d) within 60 days after the end of each fiscal quarter of each fiscal year
of the Borrower, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit E (i) certifying as to whether a Default
has occurred that is then continuing and, if a Default has occurred that is then
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth in reasonable detail
calculations demonstrating compliance with Section 6.07.
     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default; and
     (b) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

50



--------------------------------------------------------------------------------



 



     SECTION 5.03. Existence; Conduct of Business. The Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.03.
     SECTION 5.04. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.05. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
     SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.07. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (a) for the renewal and extension of the Indebtedness
under the Existing Credit Facility and refinancing of letters of credit
thereunder, and for payment of transaction expenses related to the Transactions,
and (b) as a backstop for commercial paper and for working capital,
acquisitions, capital expenditures and other company purposes. Letters of Credit
will be used for the Borrower’s and its Subsidiaries’ company purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
     SECTION 5.08. Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.

51



--------------------------------------------------------------------------------



 



     SECTION 5.09 ERISA Information. The Borrower will furnish to the
Administrative Agent:
     (a) within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $25,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
     (b) within 15 Business Days after an officer of the Borrower becomes aware
of any material action at law or at equity brought against the Borrower, any of
its Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection
with the administration of any Plan or the investment of assets thereunder, a
written notice signed by an executive officer of the Borrower specifying the
nature thereof and what action the Borrower is taking or proposes to take with
respect thereto.
     SECTION 5.10 Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, promptly
or make, or cause to be made, timely deposit of all taxes (including Federal
Insurance Contribution Act payments and withholding taxes), assessments and
governmental charges or levies imposed upon the Borrower or any Subsidiary or
upon the income or any property of the Borrower or any Subsidiary; provided,
however, that neither the Borrower nor any Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings diligently conducted by or on behalf of the Borrower or its
Subsidiary, and if the Borrower or its Subsidiary shall have set up reserves
therefor adequate under GAAP or if no Material Adverse Effect shall be
occasioned by all such failures in the aggregate.
ARTICLE VI
Negative Covenants
     Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     SECTION 6.01. Indebtedness. The Borrower will not permit any Subsidiary to
create, incur or assume any Indebtedness, except:
     (a) Indebtedness of any Person that becomes a Subsidiary of the Borrower,
to the extent such Indebtedness is outstanding at the time such Person becomes a
Subsidiary of the Borrower and was not incurred in contemplation thereof and
Indebtedness refinancing (but not increasing) such Indebtedness, and
Indebtedness assumed by any Subsidiary in connection with its acquisition
(whether by merger, consolidation, acquisition of all or substantially all of
the assets or acquisition that results in the ownership of greater than fifty
percent (50%) of the Equity Interests of a Person) of another Person and
Indebtedness refinancing (but not increasing) such Indebtedness, provided that
at the time of and after giving effect to the incurrence or

52



--------------------------------------------------------------------------------



 



assumption of such Indebtedness or refinancing Indebtedness and the application
of the proceeds thereof, as the case may be, the aggregate principal amount of
all such Indebtedness, and of all Indebtedness previously incurred or assumed
pursuant to this Section 6.01(a), and then outstanding, shall not exceed 50% of
Consolidated EBITDA for the period of four full fiscal quarters of the Borrower
and its Subsidiaries (and such Person on a pro forma basis) then most recently
ended;
     (b) Indebtedness of Project Finance Subsidiaries;
     (c) intercompany Indebtedness; provided any Subsidiary incurring
intercompany Indebtedness shall be required within five Business Days of such
incurrence to incur Indebtedness to its minority interest owners in an amount
such that intercompany Indebtedness of such Subsidiary owing to the Borrower or
its Subsidiaries shall not exceed an amount equal to (i) the Borrower’s
percentage ownership of such Subsidiary times (ii) the amount of all
Indebtedness of such Subsidiary owing to its owners.
     (d) Indebtedness of Evangeline existing on the date hereof and set forth on
Schedule 6.01;
     (e) guarantees of the obligations and Indebtedness hereunder; and
     (f) other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
provided, however, that no Subsidiary (other than a Project Finance Subsidiary)
shall create, incur or assume any Indebtedness pursuant to any provision of this
Section 6.01 if an Event of Default shall have occurred and be continuing or
would result from such creation, incurrence or assumption.
     SECTION 6.02. Liens. The Borrower shall not, and shall not permit any
Subsidiary (other than Project Finance Subsidiaries) to, create, assume, incur
or suffer to exist any Lien, other than a Permitted Lien, on any of its assets
or property or upon any Equity Interests of any Subsidiary (other than Project
Finance Subsidiaries) which Equity Interests are now owned or hereafter acquired
by the Borrower or such Subsidiary to secure any Indebtedness of the Borrower or
any other Person (other than the Indebtedness under this Agreement). Prior to
the date on which the Borrower obtains an investment-grade rating on its Index
Debt from any of Moody’s, S&P or Fitch, no organizational document of the
Borrower or any Subsidiary (other than Project Finance Subsidiaries and joint
ventures) shall limit, restrict or prohibit, and the Borrower shall not and
shall not permit any Subsidiary (other than a Project Finance Subsidiary or
joint venture) to enter into any contract or other agreement, or otherwise
consent or approve, any limitation, restriction or prohibition on its ability to
create, incur, assume or suffer to exist Liens on the Equity Interests of any
Subsidiary (other than a Project Finance Subsidiary or joint venture) in favor
of Administrative Agent for the benefit of Lenders to secure the obligations and
Indebtedness hereunder and under the Notes.
     SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its

53



--------------------------------------------------------------------------------



 



Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may be merged into or consolidated
with another Subsidiary, change its jurisdiction of organization, or change the
type of business entity in which it conducts its business, and (iii) the
Borrower may sell or otherwise dispose of all or substantially all of Equity
Interests in any Subsidiary to the extent permitted under Section 6.08.
     SECTION 6.04. Investment Restriction. Neither the Borrower nor any
Subsidiary (other than a Project Finance Subsidiary) will make or suffer to
exist investments in Project Finance Subsidiaries, in the aggregate at any one
time outstanding, in excess of the sum of (i) the amount of investments existing
as of the Effective Date in Project Finance Subsidiaries, (ii) $50,000,000, and
(iii) the amount of any portion of the investments permitted by this
Section 6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment
of a loan or advance, release or discharge of a guarantee or other obligation or
other transfer of property or return of capital, as the case may be, occurring
after the Effective Date. Computation of the amount of any investment shall be
made without any adjustment for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such investment or interest or other
earnings on such investment.
     SECTION 6.05. Restricted Payments. Except for the distribution to
Enterprise Products OLLC or its Affiliates of certain proceeds of the initial
Loans as provided in Section 5.07(a), the Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except as long as no Event of Default has occurred and is continuing or would
result therefrom, (i) the Borrower may make Restricted Payments from Available
Cash (as defined in the Partnership Agreement) from Operating Surplus (as
defined in the Partnership Agreement) cumulative from January 1, 2007 through
the date of such Restricted Payment, (ii) the Borrower may make additional
Restricted Payments of up to $20,000,000 during the term of this Agreement,
(iii) subject to Section 6.09, any Subsidiary may buy back any of its own Equity
Interests, and (iv) the Borrower and its Subsidiaries may make payments or other
distributions to officers, directors or employees with respect to the exercise
by any such Persons of options, warrants or other rights to acquire Equity
Interests in the Borrower or such Subsidiary issued pursuant to an employment,
equity award, equity option or equity appreciation agreement or plans entered
into by the Borrower or such Subsidiary in the ordinary course of business;
provided, that even if an Event of Default shall have occurred and is
continuing, no Subsidiary shall be prohibited from upstreaming dividends or
other payments to the Borrower or any Subsidiary (which is not a Project Finance
Subsidiary) or making, in the case of any Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower, dividends or payments, as the case may
be, to the other owners of Equity Interests in such Subsidiary; provided, any
dividends or payments by any such Subsidiary that is not wholly-owned (directly
or indirectly) by the Borrower to the Borrower shall be not less than an amount
equal to (x) the Borrower’s direct or indirect percentage ownership of Equity
Interests in such Subsidiary times (y) the amount of all such dividends and
payments made to all owners of Equity Interests in such Subsidiary.
     SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person, other than the

54



--------------------------------------------------------------------------------



 



Lenders pursuant hereto, which prohibits, restricts or imposes any conditions
upon the ability of any Subsidiary (other than Project Finance Subsidiaries) to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any Subsidiary, or (b) make subordinate loans or advances to or
make other investments in the Borrower or any Subsidiary in each case, other
than restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) relating to any Indebtedness of any Subsidiary
permitted by Section 6.01, (ii) relating to property existing at the time of the
acquisition thereof, so long as the restriction or condition relates only to the
property so acquired, (iii) relating to any Indebtedness of, or otherwise to,
any Subsidiary at the time such Subsidiary was merged or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary and
not created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the General Partner,
(v) constituting customary provisions restricting subletting or assignment of
any leases of the Borrower or any Subsidiary or provisions in agreements that
restrict the assignment of such agreement or any rights thereunder,
(vi) constituting restrictions on the sale or other disposition of any property
securing Indebtedness as a result of a Lien on such property permitted
hereunder, (vii) constituting any temporary encumbrance or restriction with
respect to a Subsidiary under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Equity Interests of
or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting provisions
contained in agreements or instruments relating to Indebtedness that prohibit
the transfer of all or substantially all of the assets of the obligor under that
agreement or instrument unless the transferee assumes the obligations of the
obligor under such agreement or instrument or such assets may be transferred
subject to such prohibition, (x) constituting a requirement that a certain
amount of Indebtedness be maintained between a Subsidiary and the Borrower or
another Subsidiary, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property or (xiii) that is a Hybrid Security or an indenture, document,
agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security.
     SECTION 6.07 Financial Condition Covenants.
     (a) Ratio of Consolidated EBITDA to Consolidated Interest Expense. Until
the Borrower obtains an investment-grade rating on its Index Debt from any of
Moody’s, S&P or Fitch, the Borrower shall not permit its ratio of Consolidated
EBITDA to Consolidated Interest Expense in each case for the four full fiscal
quarters most recently ended to be less than 2.75 to 1.00 as of the last day of
any fiscal quarter.

55



--------------------------------------------------------------------------------



 



     (b) Leverage Ratio. The Borrower shall not permit its ratio of Consolidated
Indebtedness to Consolidated EBITDA in each case for the four full fiscal
quarters most recently ended (the “Leverage Ratio”) to exceed 5.00 to 1.00 as of
the last day of any fiscal quarter; provided, following a Specified Acquisition
(defined below), such ratio shall not exceed
5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the two fiscal
quarters following the Acquisition Quarter, and
     5.00 to 1.00 as of the last day of any fiscal quarter thereafter.
As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$25,000,000; provided, in the event the Leverage Ratio exceeds 4.75 to 1.00 at
the end of any fiscal quarter in which one or more acquisitions otherwise
qualifying as a Specified Acquisition but for Borrower’s failure to so elect
shall have occurred, Borrower shall be deemed to have so elected a Specified
Acquisition with respect thereto; provided, further, following the election (or
deemed election) of a Specified Acquisition, Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition unless, at the time
of such subsequent election, the Leverage Ratio does not exceed 4.75 to 1.00.
     (c) Calculation Methodology. For purposes of calculating the financial
covenant ratios set forth in this Section 6.07, the Project Finance Subsidiaries
shall be disregarded. For purposes of this Section 6.07(b), if during any period
of four fiscal quarters the Borrower or any Subsidiary acquires any Person (or
any interest in any Person) or all or substantially all of the assets of any
Person, the EBITDA attributable to such assets or an amount equal to the
percentage of ownership of the Borrower or a Subsidiary, as the case may be, in
such Person times the EBITDA of such Person, for such period determined on a pro
forma basis (which determination, in each case, shall be subject to approval of
the Administrative Agent, not to be unreasonably withheld) may be included as
Consolidated EBITDA for such period as if such acquisition occurred on the first
day of such four fiscal quarter period; provided that during the portion of such
period that follows such acquisition, the computation in respect of the EBITDA
of such Person or such assets, as the case may be, shall be made on the basis of
actual (rather than pro forma) results.
In addition, for purposes of this Section 6.07: (i) Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness, and (ii) Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
     SECTION 6.08 Asset Dispositions. The Borrower will not, and will not permit
any of its Subsidiaries (other than Project Finance Subsidiaries) to Dispose of
any assets or properties, other than (a) Dispositions of inventory in the
ordinary course of business, (b) Dispositions for which the consideration
received therefor is less than $50,000 and Dispositions of machinery and
equipment no longer used or useful in the conduct of business of the Borrower
and its Subsidiaries that are Disposed of in the ordinary course of business,
(c) Dispositions of assets to the Borrower or a Subsidiary (other than a Project
Finance Subsidiary), (d) Dispositions of cash equivalents for fair market value
and Dispositions of investments permitted under Section 6.04, (e) Dispositions
of accounts receivable in connection with the collection or compromise thereof,

56



--------------------------------------------------------------------------------



 



(f) Dispositions of licenses, sublicenses, leases or subleases granted to others
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, (g) Dispositions in which: (i) the assets being disposed are
used simultaneously in exchange for replacement assets or (ii) the net proceeds
thereof are either (A) reinvested within 180 days from such Disposition in
assets to be used in the ordinary course of the business of the Borrower and its
Subsidiaries and/or (B) used to permanently reduce the aggregate Lenders’
Revolving Credit Commitments on a dollar for dollar basis, (h) the sale of the
Evangeline pipeline system pursuant to the exercise of the previously-granted
purchase option with respect thereto by the holder thereof, and (i) other
Dispositions not exceeding in the aggregate for the Borrower and its
Subsidiaries, determined as of the date of such Disposition (A) 10% of
Consolidated Net Tangible Assets, in any fiscal year and (B) 25% of Consolidated
Net Tangible Assets during the term of this Agreement. For purposes of the
foregoing, prior to receipt by the Administrative Agent of the Borrower’s first
quarterly financial statements pursuant to Section 5.01(a), Consolidated Net
Tangible Assets shall be determined based upon the Borrower’s quarterly
financial statements delivered pursuant to Section 4.01(i), and thereafter, on
the Borrower’s most recently delivered quarterly or annual financial statements.
     SECTION 6.09 Affiliate Transactions. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment in, lease, sell, transfer or otherwise dispose
of any assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any officer, director, employee or Affiliate (other than the
Borrower or any Subsidiary) unless any and all such transactions between the
Borrower and its Subsidiaries on the one hand and any officer, director,
employee or Affiliate (other than the Borrower or any Subsidiary) on the other
hand, shall be on an arms-length basis and on terms no less favorable to the
Borrower or such Subsidiary than could have been obtained from a third party who
was not an officer, director, employee or Affiliate (other than the Borrower or
any Subsidiary); provided, that the foregoing provisions of this Section shall
not (a) prohibit the Borrower or any Subsidiary from declaring or paying any
lawful dividend or distribution otherwise permitted hereunder, (b) prohibit the
Borrower or any Subsidiary from providing credit support for its Subsidiaries
(other than Project Finance Subsidiaries) as it deems appropriate in the
ordinary course of business, (c) prohibit the Borrower or any Subsidiary from
engaging in a transaction or transactions that are not on an arms-length basis
or are not on terms as favorable as could have been obtained from a third party,
provided that such transaction or transactions occurs within a related series of
transactions, which, in the aggregate, are on an arms-length basis and are on
terms as favorable as could have been obtained from a third party, (d) prohibit
the Borrower or any Subsidiary from engaging in non-material transactions with
any officer, director, employee or Affiliate of the Borrower or any Subsidiary
that are not on an arms-length basis or are not on terms as favorable as could
have been obtained from a third party but are in the ordinary course of the
Borrower’s or such Subsidiary’s business, so long as, in each case, after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (e) prohibit any agreements listed on Schedule 6.09 attached hereto,
provided, any right of first refusal with respect to the purchase of any assets
of the Borrower or any Subsidiary (other than a Project Finance Subsidiary)
granted to any Affiliate shall by its terms automatically terminate upon the
occurrence of an Event of Default as described in Section 7(g), (h) or (i), or
(f) prohibit the Borrower or any Subsidiary from engaging in a transaction with
an Affiliate if such transaction has been approved by a majority of the General
Partner’s independent directors.

57



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary of the Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made and such materiality is continuing;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.07 or in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);
     (f) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in excess of $25,000,000, in each case
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness or such Hedging Agreements; or
(ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any such Material
Indebtedness that in substance is customarily considered a default in loan
documents (in each case, other than a failure to pay specified in clause (i) of
this subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge

58



--------------------------------------------------------------------------------



 



and agree that any payment required to be made under a guaranty of payment or
collection described in clause (c) of the definition of Indebtedness shall be
due and payable at the time such payment is due and payable under the terms of
such guaranty (taking into account any applicable grace period) and such payment
shall be deemed not to have been accelerated or required to be prepaid prior to
its stated maturity as a result of the obligation guaranteed having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (h) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (i) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $25,000,000 shall be rendered against
the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any such Material
Subsidiary to enforce any such judgment;
     (k) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000 for all periods;
     (l) the General Partner takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article; or
     (m) a Change in Control shall occur;

59



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders (or, as to clause (i) below, Required Revolving Lenders)
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Revolving Credit Commitments,
and thereupon the Revolving Credit Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Revolving Credit Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE VIII

The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders or Required Revolving
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable to the Lenders for
any action taken or not taken by it with the consent or at the request of the
Required Lenders or Required Revolving Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to

60



--------------------------------------------------------------------------------



 



have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book
Runners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent,
Issuing Bank, Swingline Lender or a Lender hereunder.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
approval (which will not be unreasonably withheld), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
with the Borrower’s approval (which will not be unreasonably withheld or
delayed, and the Borrower’s approval shall not be required if an Event of
Default has occurred which is continuing), on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank and such
bank, or its Affiliate, as applicable, shall have capital and surplus equal to
or greater than $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such

61



--------------------------------------------------------------------------------



 



successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, and except as
provided in Section 9.01(f), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (a) if to the Borrower, to it at 1100 Louisiana Street, 10th Floor,
Houston, Texas 77002 (for delivery), Attention of Treasurer; P. O. Box 4324,
Houston Texas 77210 (for mail) (Telecopy No. 713/381-8200);
     (b) if to the Administrative Agent, to Wells Fargo Bank, NA, 1525 W WT
Harris Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services
(Telecopy No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301
S. College Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of
Shannan Townsend (Telecopy No. 919/742-7482);
     (c) if to an Issuing Bank, to such Issuing Bank as follows, as applicable:

  (1)   Wells Fargo Bank, NA, 1525 W WT Harris Blvd., Charlotte, NC 28262,
Attention of Syndication Agency Services (Telecopy No. 704/590-2706), with a
copy to Wells Fargo Corporate Banking, 301 S. College Street, TW 15, Charlotte,
NC 28288, MAC D1053-150, Attention of Shannan Townsend (Telecopy No.
919/742-7482);     (2)   Citibank, N.A., c/o Citi Global Energy, 2800 Post Oak
Blvd., Suite 400. Houston, TX 77056, Attention: Nan Dockal, Relationship
Associate

62



--------------------------------------------------------------------------------



 



      (Phone: 713/752-5325; Telecopy: 713/481-0245; E-Mail:
nannette.n.dockal@citi.com)     (3)   DnB NOR Bank ASA, 333 Clay St. Suite 3950,
Houston, TX 77002, Attention: Alberto Caceda (Phone: 832-214-5807; Telecopy:
832-214-5839; E-Mail: alberto.Caceda@dnbnor.no, with a copy to DnB NOR Bank ASA,
200 Park Avenue, 31st Floor, New York, NY 10166, Attention: Magdalena
Brzostowska (Phone: 212-681-3823; Telecopy: 212-681-3900; E-Mail:
Magdalena.Brzostowska@dnbnor.no).     (4)   The Royal Bank of Scotland plc,
Letter of Credit Department, 600 Washington Boulevard, Stamford CT, 06901,
Attention: Richard Emmich (Phone: 203 897 7619), Marchette Major (Phone: 203 897
7638) (Fax: No. 212 401 1494)

     (d) if to the Swingline Lender, to Wells Fargo Bank, NA, 1525 W WT Harris
Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services (Telecopy
No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301 S. College
Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of Shannan Townsend
(Telecopy No. 919/742-7482); and
     (e) if to any other Lender, to it at its address (or telecopy number) of
record with the Administrative Agent, which Administrative Agent shall provide
to the Borrower or any Lender upon request from time to time.
     (f) The Borrower will have the option to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement or any other
document executed in connection herewith, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto) or relates to the issuance,
amendment, renewal or extension of any Letter of Credit, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default, or (iv) other than the requirements set forth in Sections 3.04(a),
4.01(i) and 5.01, is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing, any issuance,
amendment, renewal or extension of any Letter of Credit or any other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent.
The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Bank by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”). The Borrower acknowledges that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. The
Platform is provided “as is” and “as available”. The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of

63



--------------------------------------------------------------------------------



 



merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrower, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct. The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address as specified by
the Administrative Agent from time to time shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of this Agreement
and any other documents executed in connection herewith. Each of the Issuing
Bank and the Lenders agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Issuing Bank or
Lender, as the case may be, for purposes of this Agreement and any other
documents executed in connection herewith. Each of the Issuing Bank and the
Lenders agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Issuing Bank’s or Lender’s,
as the case may be, e-mail address to which the foregoing notice may be sent by
electronic transmission, and (ii) that the foregoing notice may be sent to such
e-mail address. Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant hereto or
any other document executed in connection herewith in any other manner specified
herein or therein.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

64



--------------------------------------------------------------------------------



 



     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders (or the Required Revolving
Lenders, as applicable) or by the Borrower and the Administrative Agent with the
consent of the Required Lenders (or the Required Revolving Lenders, as
applicable); provided that no such agreement shall (i) increase or extend the
Revolving Credit Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Credit Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (or, as to any change to
the definition of “Required Revolving Lenders”, the written consent of each
Revolving Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be. Notwithstanding anything to the contrary herein, the Revolving
Commitment and outstanding Loans of a Defaulting Lender shall be disregarded for
all purposes of any determination of whether the requisite Lenders have taken or
may take any action hereunder, and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended, nor may the Term Loan Maturity Date be
extended, nor may the outstanding principal of any Loan owed to such Defaulting
Lender be forgiven without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one law firm as counsel for the Administrative Agent, in
connection with the syndication (prior to the Effective Date) of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit

65



--------------------------------------------------------------------------------



 



issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (x) to the extent that
such losses, claims, damages, liabilities or related expenses resulted from the
gross negligence or willful misconduct of such Indemnitee or any Related Party
of such Indemnitee, or (y) in connection with disputes among or between the
Administrative Agent, Lenders, Issuing Bank and/or their respective Related
Parties.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Revolving Credit Percentage and Applicable
Term Loan Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for indirect, special, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or

66



--------------------------------------------------------------------------------



 



obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees (other than the Borrower
or an Affiliate of the Borrower or a Defaulting Lender) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and Revolving Loans owing to it and/or Term Loans at
the time owing to it); provided that (i) except in the case of an assignment to
a Lender (or an Affiliate of a Lender with a rating of at least A from S&P or A2
from Moody’s), each of the Borrower and the Administrative Agent (and, in the
case of an assignment of all or a portion of a Revolving Credit Commitment or
any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
each Issuing Bank and the Swingline Lender) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and Revolving Loans and/or Term Loan, as
applicable, the amount of the Revolving Credit Commitment and Revolving Loans
and/or Term Loan, as applicable, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment of a Revolving Credit
Commitment and Revolving Loans and/or Term Loan, as the case may be, shall
result in the assignor retaining a Revolving Credit Commitment and Revolving
Loans and/or Term Loan, as applicable, of not less than $10,000,000 and shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to such Revolving
Credit Commitment and Revolving Loans and/or Term Loan, (iv) the parties (other
than the Borrower) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, (v) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
(vi) no assignment to a foreign bank shall be made hereunder unless, at the time
of such assignment, there is no withholding tax applicable with respect to such
foreign bank for which the Borrower would be or become responsible under
Section 2.17; and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 as to matters occurring on or
prior to date of assignment). Any assignment or

67



--------------------------------------------------------------------------------



 



transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Credit Commitment of, and principal amount of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities, other than a Defaulting Lender (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is

68



--------------------------------------------------------------------------------



 



notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender and has zero withholding at the time of participation.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or any central bank having jurisdiction over
such Lender, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Loans and participations
in Letters of Credit and Swingline Loans in accordance with its Applicable
Revolving Credit Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Credit Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Credit Commitments or the termination of this Agreement or any
provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the

69



--------------------------------------------------------------------------------



 



Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective on the Effective Date, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by bankruptcy, insolvency,
receivership or similar law, as determined in good faith by the Administrative
Agent, an Issuing Bank or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing and acceleration has occurred under Article VII, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff granted hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations under this Agreement owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent

70



--------------------------------------------------------------------------------



 



permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents, and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (including any pledgee or assignee permitted under Section
9.04(g)), (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes

71



--------------------------------------------------------------------------------



 



publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, Co-Syndication Agents, the
Co-Documentation Agents or any Lender on a nonconfidential basis from a source
other than the Borrower and its Related Parties. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
     SECTION 9.14. Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder.
     SECTION 9.15. USA Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2003)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act. The
Borrower shall, following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
     SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by Administrative Agent, arrangers and Lenders are
arm’s-length commercial transactions between Borrower and its Affiliates, on the
one hand, and Administrative Agent, arrangers and Lenders, on the other hand,
(B) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)
(A) Administrative Agent, each Lender and each arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will

72



--------------------------------------------------------------------------------



 



not be acting as an advisor, agent or fiduciary for Borrower or any of its
Affiliates, or any other Person and (B) neither Administrative Agent nor any
arranger or Lender has any obligation to Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, arrangers and Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and neither
Administrative Agent, any arranger or any Lender has any obligation to disclose
any of such interests to Borrower or its Affiliates. To the fullest extent
permitted by law, Borrower hereby waives and releases any claims that it may
have against Administrative Agent, any arranger or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
     SECTION 9.17. Existing Credit Facility. Each Lender and Administrative
Agent (for the undersigned Lenders, to the extent a party to the Existing Credit
Facility) agree and acknowledge that in connection with the amendment and
restatement of the Existing Credit Facility pursuant hereto, Borrower,
Administrative Agent and Lenders shall make adjustments to (i) the outstanding
principal amount of “Revolving Loans” (as defined in the Existing Credit
Facility) (but not any interest accrued thereon prior to the Effective Date or
any accrued facility fees under the Existing Credit Facility prior to the
Effective Date), including the borrowing of such additional “ Revolving Loans”
(which may include “Eurodollar Loans” (as defined in the Existing Credit
Facility) and the repayment of “Revolving Loans” (which may include the
prepayment or conversion of “Eurodollar Loans”) plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for Revolving Loans
by each Lender in the amount of its new Applicable Revolving Credit Percentage
of all Revolving Loans as of the Effective Date, and (ii) participations in
Existing Letters of Credit to provide for each Lender’s participation in each
Existing Letter of Credit equal to such Lender’s new Applicable Revolving Credit
Percentage of the aggregate amount available to be drawn under each such
Existing Letter of Credit as of the Effective Date. In connection with the
foregoing, each Lender shall be deemed to have made an assignment of its
outstanding Revolving Loans and “Commitments” (as defined in the Existing Credit
Facility) under the Existing Credit Facility, and assumed outstanding Revolving
Loans and Commitments of other Lenders under the Existing Credit Facility, all
at the request of the Borrower, as may be necessary to effect the foregoing, and
each such Lender shall be entitled to any reimbursement under Section 2.16
hereof with respect thereto. Each of the undersigned Lenders, to the extent a
party to the Existing Credit Facility, waives any requirement under the Existing
Credit Facility that notice with respect to any such borrowing, prepayment or
other transaction described in this Section 9.16 be given.
[Signature Pages to Follow]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, General Partner             By:   /s/ Bryan F.
Bulawa         Bryan F. Bulawa        Senior Vice President, Chief Financial
Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, N.A.,
Individually, as Administrative Agent,
as an Issuing Bank and as Swingline Lender
      By:   /s/ Shannon Townsend        Name:   Shannon Townsend        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.,
Individually, as Co-Syndication Agent and
an Issuing Bank
      By:   /s/ Andrew Sidford        Name:   Andrew Sidford        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            DNB NOR BANK ASA,
Individually, as Co-Syndication Agent and
an Issuing Bank
      By:   /s/ Philip F. Kurpiewski        Name:   Philip F. Kurpiewski       
Title:   Senior Vice President             By:   /s/ Cathleen Buckley       
Name:   Cathleen Buckley        Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND PLC,
Individually, as Co-Syndication Agent and
an Issuing Bank
      By:   /s/ Steve Ray        Name:   Steve Ray        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC,
Individually and as Co-Documentation Agent
      By:  /s/ Ann E. Sutton        Name:   Ann E. Sutton        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD.,
Individually and as Co-Documentation Agent
      By:  /s/ Leon Mo        Name:   Leon Mo        Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, a Lender
      By:  /s/ G. George        Name:   G. George        Title:   Managing
Director        SCOTIABANC INC., a Lender

    By:  /s/ J. F. Todd        Name:   J. F. Todd        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., a Lender
      By:   /s/ William W. Stevenson        Name:   William W. Stevenson       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS, a Lender
      By:   /s/ Greg Smothers        Name:   Greg Smothers        Title:  
Director              By:   /s/ Edward Pak        Name:   Edward Pak       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH,
a Lender
      By:   /s/ Philippe Sandmeier        Name:   Philippe Sandmeier       
Title:   Managing Director              By:   /s/ Oliver Schwarz        Name:  
Oliver Schwarz        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., a Lender
      By:   /s/ Stephanie Balette        Name:   Stephanie Balette       
Title:   Authorized Officer   

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, N.A., a Lender
      By:   /s/ Sherrese Clark        Name:   Sherrese Clark        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            NATIXIS, a Lender
      By:   /s/ Timothy L. Polvado        Name:   Timothy L. Polvado       
Title:   Senior Managing Director              By:   /s/ Carlos Quinteros       
Name:   Carlos Quinteros        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, a Lender
      By:   /s/ Don J. McKinnerney        Name:   Don J. McKinnerney       
Title:   Authorized Signatory        RBC BANK (USA), a Lender
      By:   /s/ Richard Marshall        Name:   Richard Marshall        Title:  
Market Executive - National Division   

 



--------------------------------------------------------------------------------



 



         

            UBS AG, STAMFORD BRANCH, a Lender
      By:   /s/ Irja R. Otsa        Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, a Lender
      By:   /s/ Greg Determann        Name:   Greg Determann        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, a Lender
      By:   /s/ Nupur Kumar        Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Rahul Parmar         Name:   Rahul Parmar     
  Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORP.,
NEW YORK, a Lender
      By:   /s/ Masakazu Hasegawa        Name:   Masakazu Hasegawa       
Title:   General Manager   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
a Lender
      By:   /s/ Bruce E. Hernandez        Name:   Bruce E. Hernandez       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS BANK USA, a Lender
      By:   /s/ Mark Walton       Name:   Mark Walton       Title:   Authorized
Signatory  

 



--------------------------------------------------------------------------------



 



         

            ING CAPITAL, LLC, a Lender
      By:   /s/ Richard Ennis       Name:   Richard Ennis       Title:  
Managing Director  

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE, a Lender
      By:   /s/ Stephen W. Warfel       Name:   Stephen W. Warfel       Title:  
Managing Director    

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, a Lender
      By:   /s/ Carmen Malizia       Name:   Carmen Malizia       Title:   Vice
President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
REVOLVING CREDIT COMMITMENTS
AND TERM LOAN AMOUNTS

                                              Applicable                    
Revolving     Revolving             Applicable       Credit     Credit     Term
Loan     Term Loan   Lender   Commitment     Percentage     Amount    
Percentage  
Wells Fargo Bank, National Association
  $ 42,160,000       4.960000 %   $ 19,840,000       4.960000 %
Citibank, N.A.
  $ 42,160,000       4.960000 %   $ 19,840,000       4.960000 %
DnB NOR Bank ASA
  $ 42,160,000       4.960000 %   $ 19,840,000       4.960000 %
The Royal Bank of Scotland plc
  $ 42,160,000       4.960000 %   $ 19,840,000       4.960000 %
Barclays Bank plc
  $ 42,160,000       4.960000 %   $ 19,840,000       4.960000 %
Mizuho Corporate Bank, Ltd.
  $ 42,160,000       4.960000 %   $ 19,840,000       4.960000 %
The Bank of Nova Scotia
  $ 42,160,000       4.960000 %     —       —  
Scotiabanc Inc.
    —       —     $ 19,840,000       4.960000 %
Bank of America, N.A.
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
BNP Paribas
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
Deutsche Bank AG New York Branch
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
JPMorgan Chase Bank, N.A.
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
Morgan Stanley Bank, N.A.
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
Natixis
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
Royal Bank of Canada
  $ 26,180,000       3.080000 %   $ 12,320,000       3.080000 %
RBC Bank (USA)
  $ 11,220,000       1.320000 %   $ 5,280,000       1.320000 %
UBS AG, Stamford Branch
  $ 37,400,000       4.400000 %   $ 17,600,000       4.400000 %
Compass Bank
  $ 34,000,000       4.000000 %   $ 16,000,000       4.000000 %
Credit Suisse AG, Cayman Islands Branch
  $ 34,000,000       4.000000 %   $ 16,000,000       4.000000 %
Sumitomo Mitsui Banking Corp., New York
  $ 34,000,000       4.000000 %   $ 16,000,000       4.000000 %
U.S. Bank National Association
  $ 34,000,000       4.000000 %   $ 16,000,000       4.000000 %
Goldman Sachs Bank USA
  $ 29,920,000       3.520000 %   $ 14,080,000       3.520000 %
ING Capital, LLC
  $ 29,920,000       3.520000 %   $ 14,080,000       3.520000 %
Société Générale
  $ 29,920,000       3.520000 %   $ 14,080,000       3.520000 %
SunTrust Bank
  $ 29,920,000       3.520000 %   $ 14,080,000       3.520000 %
 
                       
TOTAL
  $ 850,000,000       100 %   $ 400,000,000       100 %

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Disclosed Matters
(a) None.
(b) None.

 



--------------------------------------------------------------------------------



 



Schedule 3.11
Subsidiaries

              Jurisdiction of   Effective Ownership by the Borrower or a Name of
Subsidiary   Formation   Subsidiary
Acadian Gas, LLC
  Delaware   DEP Operating Partnership, L.P. — 66%
 
      Enterprise Products Operating LLC — 34%
 
       
Acadian Gas Pipeline System
  Texas   MCN Acadian Gas Pipeline, LLC — 50%
 
      TXO-Acadian Gas Pipeline, LLC — 50%
 
       
Calcasieu Gas Gathering System
  Texas   MCN Acadian Gas Pipeline, LLC — 50%
 
      TXO-Acadian Gas Pipeline, LLC — 50%  
Cypress Gas Marketing, LLC
  Delaware   Acadian Gas, LLC — 100%
 
       
Cypress Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC — 100%
 
       
DEP Offshore Port System, LLC
  Texas   DEP Operating Partnership, LLC — 100%
 
       
DEP OLPGP, LLC
  Delaware   Duncan Energy Partners L.P. — 100%
 
       
DEP Operating Partnership, L.P.
  Delaware   DEP OLPGP, LLC — 0.001%
 
      Duncan Energy Partners L.P. — 99.999%
 
       
Enterprise Big Thicket Pipeline System LLC
  Texas   Enterprise GC, LP — 100%
 
       
Enterprise GC, LP
  Delaware   Enterprise Holding III, L.L.C. — 66%
 
       
Enterprise Holding III, L.L.C.
  Delaware   DEP Operating Partnership, LLC — 100%
 
       
Enterprise Intrastate, L.P.
  Delaware   Enterprise Holding III, L.L.C. — 51%
 
       
Enterprise Lou-Tex Propylene Pipeline, L.P.
  Texas   DEP Operating Partnership, L.P. — 66% general partner interest
 
      Enterprise Products Operating LLC — 33% limited partner interest
 
      Propylene Pipeline Partnership L.P. — 1% limited partner interest
 
       
Enterprise Texas Pipeline LLC
  Texas   Enterprise Holding III, L.L.C. — 51%
 
       
Evangeline Gulf Coast Gas, LLC
  Delaware   Acadian Gas, LLC — 100%
 
       
MCN Acadian Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC — 100%
 
       
MCN Pelican Interstate Gas, LLC
  Delaware   Acadian Gas, LLC — 100%
 
       
Mont Belvieu Caverns, LLC
  Delaware   DEP Operating Partnership, L.P. — 66%
 
      Enterprise Products Operating LLC — 33.365%
 
      Enterprise Products OLPGP, Inc. — 0.635%
 
       
Neches Pipeline System
  Texas   MCN Acadian Gas Pipeline, LLC — 50%
 
      TXO-Acadian Gas Pipeline, LLC — 50%
 
       
Ponchartrain Natural Gas System
  Texas   MCN Acadian Gas Pipeline, LLC — 50%
 
      TXO-Acadian Gas Pipeline, LLC — 50%
 
       
Sabine Propylene Pipeline, L.P.
  Texas   DEP Operating Partnership, L.P. — 66% general partner interest
 
      Enterprise Products Operating LLC — 33% limited partner interest
 
      Propylene Pipeline Partnership L.P. — 1% limited partner interest

 



--------------------------------------------------------------------------------



 



              Jurisdiction of   Effective Ownership by the Borrower or a Name of
Subsidiary   Formation   Subsidiary
South Texas NGL Pipelines, LLC
  Delaware   DEP Operating Partnership, L.P. — 66%
 
      Enterprise Products Operating LLC — 34%
 
       
Tejas-Magnolia Energy, LLC
  Delaware   Ponchartrain Natural Gas System — 96.6%
 
      MCN Pelican Interstate Gas, LLC — 3.4%
 
       
TXO-Acadian Gas Pipeline, LLC
  Delaware   Acadian Gas, LLC — 100%

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness
At June 30, 2010, long-term debt of Evangeline consisted of:
(i) $3.2 million in principal amount of 9.87% fixed-rate Series B Senior Secured
Notes due December 2010 pursuant to an Indenture dated February 11, 1992, by and
among Evangeline Gas Pipeline Company, L.P. and Bank of Montreal Trust Company,
as Trustee, as amended and supplemented. The current $3.2 million principal
balance of the Series B Senior Secured Notes is fully cash secured at June 30,
2010; and
(ii) a $7.5 million Subordinated Note Payable to The Louisiana Land and
Exploration Company (or any successor or assign), dated December 31, 1991, made
by Evangeline Gas Pipeline Company, L.P. pursuant to a Second Amended and
Restated Promissory Note entered into on July 1, 1997. Accrued interest on this
Subordinated Note Payable was $2.7 million at June 30, 2010. Management expects
that the Subordinated Note Payable and related accrued interest will be fully
repaid during the first quarter of 2011.

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

  A.   The 9.87% Senior Secured Notes due December 31, 2010 issued by Evangeline
Gas Pipeline Company, L.P. disclosed in Schedule 6.01 are collateralized by
Evangeline’s property, plant and equipment; proceeds from a gas sales contract;
and by a debt service reserve requirement.     B.   Entergy has the option to
purchase the Evangeline pipeline system or an equity interest in Evangeline. In
1991, Evangeline Gas Pipeline Company, L.P. entered into an agreement with
Entergy whereby Entergy was granted the right to acquire Evangeline’s pipeline
system for a nominal price, plus the complete performance and compliance with
the natural gas sales contract. The option period terminates on December 31,
2012.     C.   Pursuant to the Omnibus Agreement dated                     ,
Enterprise Products Operating L.P. has a right of first refusal to acquire any
equity interests of the subsidiaries of DEP Operating Partnership, L.P. or any
assets owned by Duncan Energy Partners L.P. or its subsidiaries.

 



--------------------------------------------------------------------------------



 



Schedule 6.09
Affiliate Agreements
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Revolving Credit and Term Loan Agreement dated as
of October 25, 2010 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Duncan Energy Partners L.P., the Lenders named therein and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.
     The Assignor named herein hereby sells and assigns, without recourse, to
the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Revolving Credit Commitment of
the Assignor on the Assignment Date and [Revolving/Term] Loans owing to the
Assignor which are outstanding on the Assignment Date, [together with the
participations in Letters of Credit, LC Disbursements and Swingline Loans held
by the Assignor on the Assignment Date,] but excluding accrued interest and fees
to and excluding the Assignment Date. The Assignee hereby acknowledges receipt
of a copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

1



--------------------------------------------------------------------------------



 



                              Percentage Assigned of              
Facility/Revolving Credit               Commitment (set forth, to at least 8    
          decimals, as a percentage of the               Facility and the
aggregate       Principal Amount     Revolving Credit Commitments of   Facility
  Assigned     all Lenders thereunder)  
Revolving Credit Commitment Assigned:
  $         %  
Revolving Credit Loans:
               
Term Loans
               

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:           [Name of Assignee], as
Assignee
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



The undersigned hereby consent to the within assignment:

                              Duncan Energy Partners L.P.   Wells Fargo Bank,
National Association, as Administrative Agent
 
                           
By:
  DEP Holdings, LLC, General Partner                    
 
                           
By:
          By:                
 
                   
 
  Name:           Name:            
 
  Title:           Title:            
 
                            Wells Fargo Bank, National Association, as Swingline
Lender   Wells Fargo Bank, National Association, as Issuing Bank
 
                           
By:
          By:                
 
                   
 
  Name:           Name:            
 
  Title:           Title:            

3



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF REVOLVING BORROWING REQUEST
Dated                     
Wells Fargo Bank, National Association,
   as Administrative Agent
301 South College Street, TW-10
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services

Ladies and Gentlemen:
     This Revolving Borrowing Request is delivered to you by Duncan Energy
Partners L.P. (the “Borrower”), a Delaware limited partnership, under
Section 2.03 of the Revolving Credit and Term Loan Agreement dated as of
October 25, 2010 (as restated, amended, modified, supplemented and in effect,
the “Credit Agreement”), by and among the Borrower, the Lenders party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.
     1. The Borrower hereby requests that the Lenders make a Loan or Loans in
the aggregate principal amount of $                     (the “Revolving Loan” or
the “Revolving Loans”).1/
     2. The Borrower hereby requests that the Revolving Loan or Revolving Loans
be made on the following Business Day: 2/
     3. The Borrower hereby requests that the Revolving Loan or Revolving Loans
bear interest at the following interest rate, plus the Applicable Rate, as set
forth below:

                      Principal           Maturity Date for Type of   Component
of   Interest   Interest Period   Interest Period Revolving Loan   Revolving
Loan   Rate   (if applicable)   (if applicable)                                
   

 

1.   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.   2.   Complete with a Business Day in accordance with Section 2.03
of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     4. The Borrower hereby requests that the funds from the Revolving Loan or
Revolving Loans be disbursed to the following bank account:
                                        .
     5. After giving effect to the requested Revolving Loan, the sum of the
Revolving Credit Exposures (including the requested Revolving Loans) does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.
     6. All of the conditions applicable to the Revolving Loans requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Loans.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Revolving Borrowing
Request this _____ day of _______________, _____.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, its General Partner               By:          
Name:           Title:      

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF TERM LOAN BORROWING REQUEST
Dated October 25, 2010
Wells Fargo Bank, National Association,
 as Administrative Agent
301 South College Street, TW-10
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services
Ladies and Gentlemen:
     This Term Loan Borrowing Request is delivered to you by Duncan Energy
Partners L.P. (the “Borrower”), a Delaware limited partnership, under
Section 2.03 of the Revolving Credit and Term Loan Agreement dated as of
October 25, 2010 (as restated, amended, modified, supplemented and in effect,
the “Credit Agreement”), by and among the Borrower, the Lenders party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent.
     1. The Borrower hereby requests that the Lenders make a Term Loan or Term
Loans in the aggregate principal amount of $400,000,000.00 (the “Term Loan” or
the “Term Loans”) on the date hereof.
     2. The Borrower hereby requests that the Term Loan or Term Loans bear
interest at the following interest rate, plus the Applicable Rate, as set forth
below:

                      Principal           Maturity Date for Type of   Component
of   Interest   Interest Period   Interest Period Term Loan   Term Loan   Rate  
(if applicable)   (if applicable)                      

     4. The Borrower hereby requests that the funds from the Term Loan or Term
Loans be disbursed to the following bank account: _____________________________.
     5. All of the conditions applicable to the Term Loans requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loans.
     6. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Term Loan Borrowing
Request this _____ day of _______________, _____.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, its General Partner               By:          
Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF
INTEREST ELECTION REQUEST
Dated _____________
Wells Fargo Bank, National Association,
 as Administrative Agent
301 South College Street, TW-10
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services
Ladies and Gentlemen:
     This irrevocable Interest Election Request (the “Request”) is delivered to
you under Section 2.07 of the Revolving Credit and Term Loan Agreement dated as
of October 25, 2010 (as restated, amended, modified, supplemented and in effect
from time to time, the “Credit Agreement”), by and among Duncan Energy Partners
L.P., a Delaware limited partnership (the “Borrower”), the Lenders party thereto
(the “Lenders”), and Wells Fargo Bank, National Association, as Administrative
Agent.
     1. This Interest Election Request is submitted for the purpose of:
     (a) [Converting] [Continuing] a ____________ [Revolving/Term] Loan [into]
[as] a ____________ [Revolving/Term] Loan.1/
     (b) The aggregate outstanding principal balance of such [Revolving/Term]
Loan is $_____________.
     (c) The last day of the current Interest Period for such [Revolving/Term]
Loan is ____________.2/
     (d) The principal amount of such [Revolving/Term] Loan to be [converted]
[continued] is $____________.3/
     (e) The requested effective date of the [conversion] [continuation] of such
[Revolving/Term] Loan is ______________.4/
     (f) The requested Interest Period applicable to the [converted] [continued]
[Revolving/Term] Loan is ___________________.5/
 

1.   Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.   2.   Insert applicable date for any Eurodollar Loan
being converted or continued.   3.   Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.   4.   Complete with a Business Day in
compliance with Section 2.08 of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     2. With respect to a [Revolving/Term] Borrowing to be converted to or
continued as a Eurodollar Borrowing, no Event of Default exists, and none will
exist upon the conversion or continuation of the [Revolving/Term] Borrowing
requested herein.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this _____ day of ___________________, ___.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, its General Partner               By:          
Name:           Title:        

 

5.   Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

2



--------------------------------------------------------------------------------



 



EXHIBIT D-1 and D-2
FORMS OF
OPINIONS OF COUNSEL FOR BORROWER





--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the _______________________ of
DEP HOLDINGS, LLC, a Delaware limited liability company, general partner of
DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership (the “Borrower”),
and that as such he is authorized to execute this certificate on behalf of the
Borrower. With reference to the Revolving Credit and Term Loan Agreement dated
as of October 25, 2010 (as restated, amended, modified, supplemented and in
effect from time to time, the “Agreement”), among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, for the lenders (the
“Lenders”), which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);
(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Sections 6.07(a) and (b) of the Agreement as
of the end of the [fiscal quarter][fiscal year] ending _______________.
EXECUTED AND DELIVERED this ____ day of _________________, 20_.

            DUNCAN ENERGY PARTNERS L.P.       By:   DEP Holdings, LLC, its
General Partner               By:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

EXHIBIT F-1
FORM OF
REVOLVING LOAN NOTE

      $_____________   _______, 200__

     DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to
____________________ (the “Lender”), or order, at the payment office of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 301 South College
Street, Charlotte, North Carolina 28288-0608, the principal sum of
____________________ AND NO/100 DOLLARS ($_____________), or such lesser amount
as shall equal the aggregate unpaid principal amount of the Revolving Loans owed
to the Lender under the Credit Agreement, as hereafter defined, in lawful money
of the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount as provided in the Credit Agreement for
such Revolving Loans, at such office, in like money and funds, for the period
commencing on the date of each such Revolving Loan until such Revolving Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.
     This note evidences the Revolving Loans owed to the Lender under that
certain Revolving Credit and Term Loan Agreement dated as of October 25, 2010,
by and among the Borrower, Wells Fargo Bank, National Association, individually,
as Administrative Agent, Issuing Bank and Swingline Lender, and the other
financial institutions parties thereto (including the Lender) (such Credit
Agreement, together with all amendments or supplements thereto, being the
“Credit Agreement”), and shall be governed by the Credit Agreement. Capitalized
terms used in this note and not defined in this note, but which are defined in
the Credit Agreement, have the respective meanings herein as are assigned to
them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Revolving
Loan owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Revolving Loan received by the Lender and the Interest
Periods and interest rates applicable to each Revolving Loan, provided that any
failure by the Lender to make any such endorsement shall not affect the
obligations of the Borrower under the Credit Agreement or under this note in
respect of such Revolving Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be

1



--------------------------------------------------------------------------------



 



affected by any release of or change in any guaranty or security at any time
existing or by any failure to perfect or maintain perfection of any lien against
or security interest in any such security or the partial or complete
unenforceability of any guaranty or other surety obligation, in each case in
whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Revolving Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that DEP Holdings, LLC, the general
partner of the Borrower, shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, its General Partner             By:          
Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
REVOLVING LOAN NOTE
This note evidences the Revolving Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Revolving Loan, subject to the payments of
principal set forth below:
SCHEDULE
OF
REVOLVING LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of       Balance  
              Amount of   Principal       of   Notation     Interest      
Revolving   Paid or   Interest   Revolving   Made Date   Period   Rate   Loan  
Prepaid   Paid   Loans   by                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

3



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF
TERM LOAN NOTE

$                       ___, 200___

     DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to
                                         (the “Lender”), or order, at the
payment office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, at 301 South College Street, Charlotte, North Carolina 28288-0608, the
principal sum of                                          AND NO/100 DOLLARS
($                    ), or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loans owed to the Lender under the Credit
Agreement, as hereafter defined, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount as provided in the Credit Agreement for such Term Loans, at such office,
in like money and funds, for the period commencing on the date of each such Term
Loan until such Term Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.
     This note evidences the Term Loans owed to the Lender under that certain
Revolving Credit and Term Loan Agreement dated as of October 25, 2010, by and
among the Borrower, Wells Fargo Bank, National Association, individually, as
Administrative Agent, Issuing Bank and Swingline Lender, and the other financial
institutions parties thereto (including the Lender) (such Credit Agreement,
together with all amendments or supplements thereto, being the “Credit
Agreement”), and shall be governed by the Credit Agreement. Capitalized terms
used in this note and not defined in this note, but which are defined in the
Credit Agreement, have the respective meanings herein as are assigned to them in
the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Term Loan
owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Term Loan received by the Lender and the Interest Periods
and interest rates applicable to each Term Loan, provided that any failure by
the Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such Term
Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any

1



--------------------------------------------------------------------------------



 



failure to perfect or maintain perfection of any lien against or security
interest in any such security or the partial or complete unenforceability of any
guaranty or other surety obligation, in each case in whole or in part, with or
without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Term Loans upon
the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that DEP Holdings, LLC, the general
partner of the Borrower, shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, its General Partner             By:          
Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
TERM LOAN NOTE
This note evidences the Term Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Term Loan, subject to the payments of principal
set forth below:
SCHEDULE
OF
TERM LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of       Balance  
              Amount of   Principal       of   Notation     Interest       Term
  Paid or   Interest   Term   Made Date   Period   Rate   Loan   Prepaid   Paid
  Loans   by                                                                    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                   

3



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF
SWINGLINE LOAN NOTE

$75,000,000.00   October 25, 2010

     DUNCAN ENERGY PARTNERS L.P., a Delaware limited partnership (the
“Borrower”), for value received, promises and agrees to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Swingline Lender under the Credit Agreement, as
hereafter defined (the “Swingline Lender”), or order, at the payment office of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 301 South
College Street, Charlotte, North Carolina 28288-0608, the principal sum of
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00), or such lesser amount
as shall equal the aggregate unpaid principal amount of the Swingline Loans owed
to the Swingline Lender under the Credit Agreement, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount as provided in the Credit Agreement for such
Swingline Loans, at such office, in like money and funds, for the period
commencing on the date of each such Swingline Loan until such Swingline Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.
     This note evidences the Swingline Loans owed to the Swingline Lender under
that certain Revolving Credit and Term Loan Agreement dated as of October 25,
2010, by and among the Borrower, Wells Fargo Bank, National Association,
individually, as Administrative Agent, Issuing Bank and Swingline Lender, and
the other financial institutions parties thereto (such Credit Agreement,
together with all amendments or supplements thereto, being the “Credit
Agreement”), and shall be governed by the Credit Agreement. Capitalized terms
used in this note and not defined in this note, but which are defined in the
Credit Agreement, have the respective meanings herein as are assigned to them in
the Credit Agreement.
     The Swingline Lender is hereby authorized by the Borrower to endorse on
Schedule A (or a continuation thereof) attached to this note, the amount and
date of each payment or prepayment of principal of each such Swingline Loan
received by the Swingline Lender, provided that any failure by the Swingline
Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such
Swingline Loans.
     This note may be held by the Swingline Lender for the account of its
applicable lending office and, except as otherwise provided in the Credit
Agreement, may be transferred from one lending office of the Swingline Lender to
another lending office of the Swingline Lender from time to time as the
Swingline Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be

1



--------------------------------------------------------------------------------



 



affected by any release of or change in any guaranty or security at any time
existing or by any failure to perfect or maintain perfection of any lien against
or security interest in any such security or the partial or complete
unenforceability of any guaranty or other surety obligation, in each case in
whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Swingline Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that DEP Holdings, LLC, the general
partner of the Borrower, shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

            DUNCAN ENERGY PARTNERS L.P.
      By:   DEP Holdings, LLC, its General Partner             By:          
Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
SWINGLINE LOAN NOTE
This note evidences the Swingline Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below, subject to the payments of
principal set forth below:
SCHEDULE
OF
SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                          Principal   Amount of       Balance         Amount of
  Principal       of   Notation     Swingline   Paid or   Interest   Swingline  
Made Date   Loan   Prepaid   Paid   Loans   by                                  
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                     

3